

104 S2610 PCS: Intelligence Authorization Act for Fiscal Year 2022
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 116117th CONGRESS1st SessionS. 2610IN THE SENATE OF THE UNITED STATESAugust 4, 2021Mr. Warner, from the Select Committee on Intelligence, reported the following original bill; which was read twice and placed on the calendarA BILLTo authorize appropriations for fiscal year 2022 for intelligence and intelligence-related activities of the United States Government, the Intelligence Community Management Account, and the Central Intelligence Agency Retirement and Disability System, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Intelligence Authorization Act for Fiscal Year 2022.(b)Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—Intelligence activitiesSec. 101. Authorization of appropriations.Sec. 102. Classified Schedule of Authorizations.Sec. 103. Intelligence Community Management Account.TITLE II—Central Intelligence Agency retirement and disability systemSec. 201. Authorization of appropriations.TITLE III—General intelligence mattersSubtitle A—Intelligence community mattersSec. 301. Increasing agricultural and commercial intelligence measures.Sec. 302. Plan for allowing contracts with providers of services relating to sensitive compartmented information facilities.Sec. 303. Plan to establish commercial geospatial intelligence data and services program office.Sec. 304. Investment strategy for commercial geospatial intelligence services acquisition.Sec. 305. Central Intelligence Agency Acquisition Innovation Center report, strategy, and plan.Sec. 306. Improving authorities relating to national counterintelligence and security.Sec. 307. Removal of Chief Information Officer of the Intelligence Community from level IV of the Executive Schedule.Sec. 308. Requirements relating to construction of facilities to be used primarily by intelligence community.Sec. 309. Director of National Intelligence support for intelligence community diversity, equity, inclusion, and accessibility activities.Sec. 310. Establishment of Diversity, Equity, and Inclusion Officer of the Intelligence Community.Sec. 311. Clarification of authority of National Reconnaissance Office.Sec. 312. Director of National Intelligence declassification review of information relating to terrorist attacks of September 11, 2001.Sec. 313. Establishment of Chaplain Corps of the Central Intelligence Agency.Sec. 314. Pilot program on recruitment and retention in Office of Intelligence and Analysis of the Department of the Treasury.Sec. 315. Pilot program on student loan repayment at Office of Intelligence and Analysis of Department of the Treasury.Sec. 316. Prohibition on collection and analysis of United States persons' information by intelligence community based on First Amendment-protected activities.Sec. 317. Sense of the Senate on the use of intelligence community resources for collection, assessment, and analysis of information pertaining exclusively to United States persons absent a foreign nexus.Subtitle B—Inspector General of the Intelligence CommunitySec. 321. Submittal of complaints and information by whistleblowers in the intelligence community to Congress.Sec. 322. Definitions and authorities regarding whistleblower complaints and information of urgent concern received by Inspectors General of the intelligence community.Sec. 323. Harmonization of whistleblower protections.Sec. 324. Prohibition against disclosure of whistleblower identity as reprisal against whistleblower disclosure by employees and contractors in intelligence community.Subtitle C—Reports and assessments pertaining to the intelligence communitySec. 331. Report on efforts to build an integrated hybrid space architecture.Sec. 332. Report on Project Maven transition.Sec. 333. Assessment of intelligence community counternarcotics capabilities.Sec. 334. Assessment of intelligence community’s intelligence-sharing relationships with Latin American partners in counternarcotics.Sec. 335. Report on United States Southern Command intelligence capabilities.Sec. 336. Director of National Intelligence report on trends in technologies of strategic importance to United States.Sec. 337. Report on Nord Stream II companies and intelligence ties.Sec. 338. Assessment of Organization of Defensive Innovation and Research activities.Sec. 339. Report on intelligence community support to Visas Mantis program.Sec. 340. Plan for artificial intelligence digital ecosystem.Sec. 341. Study on utility of expanded personnel management authority.Sec. 342. Assessment of role of foreign groups in domestic violent extremism.Sec. 343. Report on the assessment of all-source cyber intelligence information, with an emphasis on supply chain risks.Sec. 344. Review of National Security Agency and United States Cyber Command.Sec. 345. Support for and oversight of Unidentified Aerial Phenomena Task Force.Sec. 346. Publication of unclassified appendices from reports on intelligence community participation in Vulnerabilities Equities Process.Sec. 347. Report on future structure and responsibilities of Foreign Malign Influence Center.Subtitle D—People's Republic of ChinaSec. 351. Assessment of posture and capabilities of intelligence community with respect to actions of the People's Republic of China targeting Taiwan.Sec. 352. Plan to cooperate with intelligence agencies of key democratic countries regarding technological competition with People's Republic of China.Sec. 353. Assessment of People's Republic of China genomic collection.Sec. 354. Updates to annual reports on influence operations and campaigns in the United States by the Chinese Communist Party.Sec. 355. Report on influence of People's Republic of China through Belt and Road Initiative projects with other countries.Sec. 356. Study on the creation of an official digital currency by the People's Republic of China.Sec. 357. Report on efforts of Chinese Communist Party to erode freedom and autonomy in Hong Kong.Sec. 358. Report on targeting of renewable sectors by China.TITLE IV—Anomalous health incidentsSec. 401. Definition of anomalous health incident.Sec. 402. Assessment and report on interagency communication relating to efforts to address anomalous health incidents.Sec. 403. Advisory panel on the Office of Medical Services of the Central Intelligence Agency.Sec. 404. Joint task force to investigate anomalous health incidents.Sec. 405. Reporting on occurrence of anomalous health incidents.Sec. 406. Access to certain facilities of United States Government for assessment of anomalous health conditions.TITLE V—Security clearances and trusted workforceSec. 501. Exclusivity, consistency, and transparency in security clearance procedures, and right to appeal.Sec. 502. Federal policy on sharing of derogatory information pertaining to contractor employees in the trusted workforce.Sec. 503. Performance measures regarding timeliness for personnel mobility.Sec. 504. Governance of Trusted Workforce 2.0 initiative.TITLE VI—Other intelligence mattersSec. 601. National Technology Strategy.Sec. 602. Improvements relating to continuity of Privacy and Civil Liberties Oversight Board membership.Sec. 603. Air America.Sec. 604. Access by Comptroller General of the United States to certain cybersecurity records.Sec. 605. Reports on intelligence support for and capacity of the Sergeants at Arms of the Senate and the House of Representatives and the United States Capitol Police.Sec. 606. Study on vulnerability of Global Positioning System to hostile actions.Sec. 607. Authority for transportation of federally owned canines associated with force protection duties of intelligence community.2.DefinitionsIn this Act:(1)Congressional intelligence committeesThe term congressional intelligence committees has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).(2)Intelligence communityThe term intelligence community has the meaning given such term in such section. IIntelligence activities101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2022 for the conduct of the intelligence and intelligence-related activities of the following elements of the United States Government:(1)The Office of the Director of National Intelligence.(2)The Central Intelligence Agency.(3)The Department of Defense.(4)The Defense Intelligence Agency.(5)The National Security Agency.(6)The Department of the Army, the Department of the Navy, and the Department of the Air Force.(7)The Coast Guard.(8)The Department of State.(9)The Department of the Treasury.(10)The Department of Energy.(11)The Department of Justice.(12)The Federal Bureau of Investigation.(13)The Drug Enforcement Administration.(14)The National Reconnaissance Office.(15)The National Geospatial-Intelligence Agency.(16)The Department of Homeland Security. (17)The Space Force.102.Classified Schedule of Authorizations(a)Specifications of amountsThe amounts authorized to be appropriated under section 101 for the conduct of the intelligence activities of the elements listed in paragraphs (1) through (17) of section 101, are those specified in the classified Schedule of Authorizations prepared to accompany this Act.(b)Availability of classified Schedule of Authorizations(1)AvailabilityThe classified Schedule of Authorizations referred to in subsection (a) shall be made available to the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and to the President.(2)Distribution by the PresidentSubject to paragraph (3), the President shall provide for suitable distribution of the classified Schedule of Authorizations referred to in subsection (a), or of appropriate portions of such Schedule, within the executive branch of the Federal Government.(3)Limits on disclosureThe President shall not publicly disclose the classified Schedule of Authorizations or any portion of such Schedule except—(A)as provided in section 601(a) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C. 3306(a));(B)to the extent necessary to implement the budget; or(C)as otherwise required by law.103.Intelligence Community Management Account(a)Authorization of appropriationsThere is authorized to be appropriated for the Intelligence Community Management Account of the Director of National Intelligence for fiscal year 2022 the sum of $615,600,000.(b)Classified authorization of appropriationsIn addition to amounts authorized to be appropriated for the Intelligence Community Management Account by subsection (a), there are authorized to be appropriated for the Intelligence Community Management Account for fiscal year 2022 such additional amounts as are specified in the classified Schedule of Authorizations referred to in section 102(a). IICentral Intelligence Agency retirement and disability system201.Authorization of appropriationsThere is authorized to be appropriated for the Central Intelligence Agency Retirement and Disability Fund $514,000,000 for fiscal year 2022. IIIGeneral intelligence mattersAIntelligence community matters301.Increasing agricultural and commercial intelligence measures(a)Definition of appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the Committee on Agriculture, Nutrition, and Forestry, the Committee on Armed Services, the Committee on Commerce, Science, and Transportation, the Committee on Banking, Housing, and Urban Affairs, and the Select Committee on Intelligence of the Senate; and(2)the Committee on Agriculture, the Committee on Armed Services, the Committee on Energy and Commerce, the Committee on Financial Services, and the Permanent Select Committee on Intelligence of the House of Representatives. (b)Report requiredNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with other appropriate Federal Government entities, shall submit to the appropriate committees of Congress a report detailing the options for the intelligence community to improve intelligence support to the Department of Agriculture and the Department of Commerce. (c)FormThe report required under subsection (b) shall be submitted in unclassified form, but may include a classified annex, if necessary. 302.Plan for allowing contracts with providers of services relating to sensitive compartmented information facilities(a)Definition of appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the congressional intelligence committees; (2)the Committee on Armed Services of the Senate; and (3)the Committee on Armed Services of the House of Representatives. (b)Plan requiredNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate committees of Congress a plan for allowing elements of the intelligence community to contract with providers of services relating to sensitive compartmented information facilities for use of those facilities by businesses and organizations on contracts at multiple security levels. (c)ElementsThe plan required by subsection (b) shall include the following: (1)An explanation of how the Director of National Intelligence will leverage the contracting methodology the National Reconnaissance Office has used to provide leased sensitive compartmented information facility space to businesses and organizations.(2)Policy and budget guidance to incentivize Federal agencies to implement the plan required by subsection (b). 303.Plan to establish commercial geospatial intelligence data and services program office(a)Definition of appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the congressional intelligence committees; (2)the Committee on Armed Services and the Committee on Appropriations of the Senate; and (3)the Committee on Armed Services and the Committee on Appropriations of the House of Representatives. (b)Plan requiredNot later than 90 days after the date of the enactment of this Act, the Director of the National Reconnaissance Office and the Director of the National Geospatial-Intelligence Agency, in consultation with the Director of National Intelligence, shall jointly develop and submit to the appropriate committees of Congress a plan to establish an office described in subsection (c). (c)Office describedAn office described in this subsection is a co-located joint commercial geospatial intelligence data and services program office at the National Geospatial-Intelligence Agency, the head of which shall be a representative from the National Geospatial-Intelligence Agency and the deputy head of which shall be a representative from the National Reconnaissance Office.(d)ContentsThe plan required by subsection (b) shall include the following: (1)Milestones for implementation of the plan. (2)An updated acquisition strategy that—(A)provides for an annual evaluation of new capabilities with opportunities to contract with or terminate use of commercial providers at least annually; and(B)considers efficiencies to be gained from closely coordinated acquisitions of geospatial intelligence data and services.(3)A plan for the establishment of a commercial geospatial intelligence data innovation fund equaling at least 10 percent of the total commercial data investment of the National Reconnaissance Office to enable the rapid procurement of data supporting emerging global mission requirements.304.Investment strategy for commercial geospatial intelligence services acquisition(a)Definition of appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the congressional intelligence committees; (2)the Committee on Armed Services and the Committee on Appropriations of the Senate; and (3)the Committee on Armed Services and the Committee on Appropriations of the House of Representatives. (b)Strategy requiredNot later than 90 days after the date of the enactment of this Act, the Director of the National Geospatial-Intelligence Agency, in consultation with the Director of National Intelligence and the Secretary of Defense, shall submit to the appropriate committees of Congress an investment strategy for the acquisition of commercial geospatial intelligence data services and analytics by the National Geospatial-Intelligence Agency. (c)ContentsThe strategy required by subsection (b) shall include the following: (1)A plan to increase purchases of unclassified geospatial intelligence data services and analytics to meet global mission requirements of the National Geospatial-Intelligence Agency while maximizing enterprise access agreements for procured data and services.(2)An articulation of the relationship between geospatial intelligence data and services and how such data and services are purchased, identifying in particular any challenges to procuring such services independent of the underlying data.305.Central Intelligence Agency Acquisition Innovation Center report, strategy, and plan(a)Requirement for report and strategyNot later than 120 days after the date of the enactment of this Act, the Director of the Central Intelligence Agency shall submit to the congressional intelligence committees—(1)a report stating the mission and purpose of the Acquisition Innovation Center of the Agency; and(2)a strategy for incorporating the Acquisition Innovation Center into the standard operating procedures and procurement and acquisition practices of the Agency.(b)Requirement for implementation planNot later than 120 days after the date of the enactment of this Act, the Director shall, using the findings of the Director with respect to the report submitted under subsection (a)(1), submit to the congressional intelligence committees an implementation plan that addresses—(1)how the Director will ensure the contracting officers of the Agency and the technical representatives of the Acquisition Innovation Center for the contracting officers have access to the technical expertise required to inform requirements development, technology maturity assessments, and monitoring of acquisitions;(2)how the plan specifically applies to technical industries, including telecommunications, software, aerospace, and large-scale construction; and(3)projections for resources necessary to support the Acquisition Innovation Center, including staff, training, and contracting support tools. 306.Improving authorities relating to national counterintelligence and security(a)Duties of the Director of the National Counterintelligence and Security CenterSection 902(c) of the Counterintelligence Enhancement Act of 2002 (50 U.S.C. 3382(c)) is amended by adding at the end the following:(5)To organize and lead strategic planning for counterintelligence activities in support of National Counterintelligence Strategy objectives and other national counterintelligence priorities by integrating all instruments of national power, including diplomatic, financial, military, intelligence, homeland security, and law enforcement activities, within and among Federal agencies..(b)Changes to the functions of the National Counterintelligence and Security Center(1)Evaluation of implementation of National Counterintelligence StrategyParagraph (3) of section 904(d) of such Act (50 U.S.C. 3383(d)) is amended to read as follows:(3)Implementation of National Counterintelligence StrategyTo evaluate on an ongoing basis the implementation of the National Counterintelligence Strategy by the intelligence community and other appropriate elements of the United States Government and to submit to the President, the congressional intelligence committees (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)), the National Security Council, the Director of the Office of Management and Budget, and the National Counterintelligence Policy Board periodic reports on such evaluation, including a discussion of any shortfalls in the implementation of the Strategy and recommendations for remedies for such shortfalls. .(2)National counterintelligence program budgetParagraph (5) of such section is amended—(A)in subparagraph (A)—(i)by inserting oversee and before coordinate; and(ii)by inserting in furtherance of the National Counterintelligence Strategy and other strategic counterintelligence priorities before of the Department of Defense; and(B)in subparagraph (C), by striking the National Security Council and inserting the congressional intelligence committees (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)), the National Security Council, the Director of the Office of Management and Budget, and the National Counterintelligence Policy Board.(3)National counterintelligence outreach, watch, and warning(A)Counterintelligence vulnerability risk assessmentsSubparagraph (A) of paragraph (7) of such section is amended by striking surveys of the vulnerability of the United States Government, and the private sector, and inserting counterintelligence risk assessments and surveys of the vulnerability of the United States.(B)OutreachSubparagraph (B) of such paragraph is amended to read as follows:(B)Outreach(i)Outreach programs and activitiesTo carry out and coordinate, consistent with other applicable provisions of law and in consultation with appropriate Federal departments and agencies, outreach programs and outreach activities on counterintelligence to other elements of the United States Government, State, local, and Tribal governments, foreign governments and allies of the United States, the private sector, and United States academic institutions.(ii)Public warningsTo coordinate the dissemination to the public of warnings on intelligence threats to the United States..307.Removal of Chief Information Officer of the Intelligence Community from level IV of the Executive ScheduleSection 5315 of title 5, United States Code, is amended by striking Chief Information Officer of the Intelligence Community.308.Requirements relating to construction of facilities to be used primarily by intelligence communitySection 602(a) of the Intelligence Authorization Act for Fiscal Year 1995 (50 U.S.C. 3304(a)) is amended—(1)in paragraph (1), by striking $5,000,000 and inserting $6,000,000; and(2)in paragraph (2), by striking $5,000,000 and inserting $6,000,000.309.Director of National Intelligence support for intelligence community diversity, equity, inclusion, and accessibility activities(a)In generalTitle XI of the National Security Act of 1947 (50 U.S.C. 3231 et. seq.) is amended by adding at the end the following:1111.Support for intelligence community diversity, equity, inclusion, and accessibility activities(a)Definition of covered workforce activitiesIn this section, the term covered workforce activities includes—(1)activities relating to the recruitment or retention of personnel in the workforce of the intelligence community; and(2)activities relating to the workforce of the intelligence community and diversity, equity, inclusion, or accessibility.(b)Authority to support covered workforce activitiesNotwithstanding any other provision of law and subject to the availability of appropriations made available to the Director of National Intelligence for covered workforce activities, the Director may, with or without reimbursement, support such covered workforce activities of the various elements of the intelligence community as the Director determines will benefit the intelligence community as a whole..(b)Clerical amendmentThe table of contents at the beginning of such Act is amended by inserting after the item relating to section 1110 the following:Sec. 1111. Support for intelligence community diversity, equity, inclusion, and accessibility activities..310.Establishment of Diversity, Equity, and Inclusion Officer of the Intelligence Community(a)In generalTitle I of the National Security Act of 1947 (50 U.S.C. 3021 et seq.) is amended by inserting after section 103J (50 U.S.C. 3034a) the following:103K.Diversity, Equity, and Inclusion Officer of the Intelligence Community(a)Diversity, equity, and inclusion officer of the intelligence communityWithin the Office of the Director of National Intelligence, there is a Diversity, Equity, and Inclusion Officer of the Intelligence Community who shall be appointed by the Director of National Intelligence.(b)DutiesThe Diversity, Equity, and Inclusion Officer of the Intelligence Community shall—(1)serve as the principal advisor to the Director of National Intelligence and the Principal Deputy Director of National Intelligence on diversity, equity, and inclusion in the intelligence community;(2)lead the development and implementation of strategies and initiatives to advance diversity, equity, and inclusion in the intelligence community; and(3)perform such other duties, consistent with paragraphs (1) and (2), as may be prescribed by the Director.(c)Annual reports to CongressNot less frequently than once each year, the Diversity, Equity, and Inclusion Officer of the Intelligence Community shall submit to the congressional intelligence communities a report on the implementation of the strategies and initiatives developed pursuant to subsection (b)(2) and the execution of related expenditures.(d)Prohibition on simultaneous service as other Diversity, Equity, and Inclusion or Equal Employment Opportunity OfficerAn individual serving in the position of Diversity, Equity, and Inclusion Officer of the Intelligence Community may not, while so serving, serve as either the Diversity, Equity, and Inclusion Officer or the Equal Employment Opportunity Officer of any other department or agency, or component thereof, of the United States Government..(b)Clerical amendmentThe table of contents at the beginning of such Act is amended by inserting after the item relating to section 103J the following:Sec. 103K. Diversity, Equity, and Inclusion Officer of the Intelligence Community..(c)LimitationNone of the funds authorized to be appropriated by this Act may be used to increase the number of full-time equivalent employees of the Office of the Director of National Intelligence in order to carry out section 103K of such Act, as added by subsection (a). 311.Clarification of authority of National Reconnaissance OfficeSection 106A of the National Security Act of 1947 (50 U.S.C. 3041a) is amended—(1)by redesignating subsection (d) as subsection (e); and(2)by inserting after subsection (c) the following new subsection (d):(d)Clarification of authority(1)Prohibition on transfer of elementsNo element of the National Reconnaissance Office may be transferred to the Space Force. (2)No effect on authoritiesNothing in chapter 908 of title 10, United States Code, shall affect the authorities, duties, or responsibilities of the Director of the National Reconnaissance Office, including with respect to the authority of the Director to operate a unified organization to carry out the research, development, test, evaluation, acquisition, launch, deployment, and operations of overhead reconnaissance systems and related data processing facilities of the National Reconnaissance Office..312.Director of National Intelligence declassification review of information relating to terrorist attacks of September 11, 2001(a)Declassification review requiredNot later than 30 days after the date of the enactment of this Act, the Director of National Intelligence shall, in coordination with the Director of the Federal Bureau of Investigation, the Director of the Central Intelligence Agency, and the heads of such other elements of the intelligence community as the Director of National Intelligence considers appropriate, commence a declassification review, which the Director of National Intelligence shall complete not later than 120 days after the date of the enactment of this Act, to determine what additional information relating to the terrorist attacks of September 11, 2001, can be appropriately declassified and shared with the public.(b)Information coveredThe information reviewed under subsection (a) shall include the following:(1)Information relating to the direction, facilitation, and other support provided to the individuals who carried out the terrorist attacks of September 11, 2001.(2)Information from Operation Encore and the PENTTBOM investigation of the Federal Bureau of Investigation.(c)ReportNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives a report on the findings of the Director with respect to the declassification review conducted under subsection (a). 313.Establishment of Chaplain Corps of the Central Intelligence AgencyThe Central Intelligence Agency Act of 1949 (50 U.S.C. 3501 et seq.) is amended by adding at the end the following:26.Chaplain Corps and Chief of Chaplains(a)Establishment of Chaplain CorpsThere is in the Agency a Chaplain Corps for the provision of spiritual or religious pastoral services.(b)Chief of ChaplainsThe head of the Chaplain Corps shall be the Chief of Chaplains, who shall be appointed by the Director.(c)Staff and administration(1)StaffThe Director may appoint and fix the compensation of such staff of the Chaplain Corps as the Director considers appropriate, except that the Director may not—(A)appoint more than 10 full-time equivalent positions; or(B)provide basic pay to any member of the staff of the Chaplain Corps at an annual rate of basic pay in excess of the maximum rate of basic pay for grade GS–15 as provided in section 5332 of title 5, United States Code.(2)AdministrationThe Director may—(A)reimburse members of the staff of the Chaplain Corps for work-related travel expenses;(B)provide security clearances to such members; and(C)furnish such physical workspace at the headquarters building of the Agency as the Director considers appropriate..314.Pilot program on recruitment and retention in Office of Intelligence and Analysis of the Department of the Treasury(a)Pilot program requiredThe Assistant Secretary for Intelligence and Analysis in the Department of the Treasury shall carry out a pilot program to assess the feasibility and advisability of using adjustments of rates of pay to recruit and retain staff for high-demand positions in the Office of Intelligence and Analysis of the Department of the Treasury.(b)DurationThe Assistant Secretary shall carry out the pilot program required by subsection (a) during the 4-year period beginning on the date of the enactment of this Act.(c)Additional payUnder the pilot program required by subsection (a), the Assistant Secretary shall, notwithstanding any provision of title 5, United States Code, governing the rates of pay or classification of employees in the executive branch, prescribe the rate of basic pay for financial and cyber intelligence analyst positions designated under subsection (d) at rates—(1)not greater than 130 percent of the maximum basic rate of pay and locality pay that such positions would otherwise be eligible for; and(2)not greater than the rate of basic pay payable for level II of the Executive Schedule under section 5313 of title 5, United States Code.(d)Designated positions(1)In generalExcept as provided in paragraph (2), under the pilot program required by subsection (a), the Assistant Secretary shall designate not fewer than 5 percent and not more than 25 percent of the total number of positions in the Office, including positions to be filled by new hires, as financial or cyber intelligence analyst positions eligible for the additional pay under subsection (c). (2)Current employeesThe Assistant Secretary may designate under paragraph (1) a position filled by an employee who was employed in that position on the day before the date of the enactment of this Act only if the employee was in the top one-third of performance rankings for the position within the Office for the duration of the 2-year period ending on the date of the enactment of this Act.(e)Briefing on the pilot programNot later than 180 days after the date of the enactment of this Act and not less frequently than once each year thereafter for the duration of the period set forth in subsection (b), the Assistant Secretary shall provide the congressional intelligence committees and the Director of National Intelligence with a briefing on the pilot program required by subsection (a).(f)Report on the pilot programNot later than 180 days before the last day of the period set forth in subsection (b), the Assistant Secretary shall submit to the congressional intelligence committees, the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Oversight and Reform of the House of Representatives, and the Director of National Intelligence a report on the effectiveness of the pilot program and recommendations on whether the pilot program should be extended, modified, or ended.(g)Recommendations of Director of National IntelligenceNot later than 3 years after the date of the enactment of this Act, the Director shall submit to the congressional intelligence committees recommendations as to—(1)which, if any, other elements of the intelligence community would benefit from a program similar to the pilot program required by subsection (a); and(2)what, if any, modifications the Director would recommend for such elements. (h)Retention of prescribed rates of pay after termination of pilot programAfter the period set forth in subsection (b), the Assistant Secretary may continue to pay a person, who received pay during such period pursuant to a rate of basic pay prescribed under subsection (c), at a rate of basic pay not to exceed the rate of basic pay that was in effect for the person on the day before the last day of such period, until such time as the applicable rate of basic pay for the person under the General Schedule exceeds the rate of basic pay that was so in effect under subsection (c).315.Pilot program on student loan repayment at Office of Intelligence and Analysis of Department of the Treasury(a)Pilot program(1)EstablishmentThe Assistant Secretary for Intelligence and Analysis in the Department of the Treasury shall carry out a pilot program to assess the feasibility and advisability of using repayment of loans on behalf of persons that were used by the persons to finance education as a recruitment incentive for employment at the Office of Intelligence and Analysis of China specialists, data scientists, cyber specialists, and others with any other analytic or technical capabilities that are in high demand by the Office.(b)Loan repayments(1)In generalUnder the pilot program, the Assistant Secretary may repay the principal, interest, and related expenses of a loan obtained by a covered person to finance education.(2)Covered personsFor purposes of paragraph (1), a covered person is a person who agrees to an offer from the Assistant Secretary to participate in the pilot program before beginning employment in the Office. (3)Limitation on total amountUnder the pilot program, the Assistant Secretary may repay not more than $100,000 on behalf of any one person.(4)Limitation on annual amount of paymentsUnder the pilot program, the Assistant Secretary may repay not more than $15,000 on behalf of any one person in any one fiscal year.(5)Timing and period of paymentsIn repaying a loan of a person under the pilot program, the Assistant Secretary shall make payments—(A)on a monthly basis; and(B)only during the period beginning on the date on which the person begins employment with the Office and ending on the date on which the person leaves employment with the Office.(c)DurationThe Assistant Secretary shall carry out the pilot program during the period of fiscal years 2022 through 2024.(d)Limitation on number of participantsThe total number of individuals receiving a loan repayment under the pilot program during any fiscal year may not exceed 10.(e)Administration(1)In generalIn carrying out the pilot program, the Assistant Secretary shall—(A)establish such requirements relating to the academic or specialized training of participants as the Assistant Secretary considers appropriate to ensure that participants are prepared for employment as intelligence analysts; and(B)periodically review the areas of high demand for particular analytic or technical capabilities and determine which academic areas of specialization may be most useful in addressing that demand.(2)Use of existing programsThe Assistant Secretary shall assess the feasibility and advisability of administering the pilot program by leveraging student loan programs of the Department of the Treasury that were in effect on the day before the date of the enactment of this Act. (f)Reports(1)Preliminary reportNot later than 120 days after the date of the enactment of this Act, the Assistant Secretary shall submit to Congress a preliminary report on the pilot program, including a description of the pilot program and the authorities to be utilized in carrying out the pilot program.(2)Annual report(A)In generalNot later than one year after the commencement of the pilot program and annually thereafter until the program ends, the Assistant Secretary shall submit to the congressional intelligence committees and the Director of National Intelligence a report on the pilot program.(B)ContentsEach report submitted under subparagraph (A) shall include—(i)a description of the activities under the pilot program, including the number of individuals who participated in the pilot program;(ii)an assessment of the effectiveness of the pilot program as a recruitment tool; and(iii)such recommendations for legislative or administrative action as the Assistant Secretary considers appropriate in light of the pilot program.(3)RecommendationsNot later than 2 years after the commencement of the pilot program, the Director of National Intelligence shall submit to the congressional intelligence committees the recommendations of the Director as to which, if any, other elements of the intelligence community would benefit from establishing a loan repayment program similar to the pilot program required by subsection (a), and what, if any, modifications the Director would recommend to the program if it were established.(g)FundingOf the amounts authorized to be appropriated by this Act, $1,300,000 shall be available until expended to carry out this section. Of such amounts—(1)$1,000,000 shall be available for repayment of loans; and(2)$300,000 shall be available for a period of 2 years during the pilot program to hire personnel to administer the pilot program. 316.Prohibition on collection and analysis of United States persons' information by intelligence community based on First Amendment-protected activitiesNo element of the intelligence community may collect or analyze a United States person's information solely upon the basis of an activity protected by the First Amendment to the Constitution of the United States. 317.Sense of the Senate on the use of intelligence community resources for collection, assessment, and analysis of information pertaining exclusively to United States persons absent a foreign nexusIt is the sense of the Senate that—(1)the Federal Bureau of Investigation and the Department of Homeland Security do vital work in enforcing the rule of law and safeguarding the people of the United States from harm;(2)the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 118 Stat. 3638) sought to facilitate greater information sharing between law enforcement and intelligence communities for the purpose of thwarting attacks on the homeland from international terrorist organizations;(3)National Intelligence Program funds should be expended only in support of intelligence activities with a foreign nexus consistent with the definition of intelligence provided by Congress in section 3 of the National Security Act of 1947 (50 U.S.C. 3003); and(4)the intelligence community should not engage in the collection, assessment, or analysis of information that pertains exclusively to United States persons absent a foreign nexus. BInspector General of the Intelligence Community321.Submittal of complaints and information by whistleblowers in the intelligence community to Congress(a)Amendments to Inspector General Act of 1978(1)Appointment of security officersSection 8H of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—(A)by redesignating subsection (h) as subsection (i); and(B)by inserting after subsection (g) the following:(h)Appointment of security officersEach Inspector General under this section, including the designees of the Inspector General of the Department of Defense pursuant to subsection (a)(3), shall appoint within their offices security officers to provide, on a permanent basis, confidential, security-related guidance and direction to an employee of their respective establishment, an employee assigned or detailed to such establishment, or an employee of a contractor of such establishment who intends to report to Congress a complaint or information, so that such employee can obtain direction on how to report to Congress in accordance with appropriate security practices..(2)ProceduresSubsection (d) of such section is amended—(A)by amending paragraph (2) to read as follows:(2)(A)Except as provided in subparagraph (B), the employee may contact the intelligence committees directly as described in paragraph (1) of this subsection or in subsection (a)(4) only if the employee—(i)before making such a contact, furnishes to the head of the establishment, through the Inspector General (or designee), a statement of the employee's complaint or information and notice of the employee's intent to contact the intelligence committees directly; and(ii)(I)obtains and follows from the head of the establishment, through the Inspector General (or designee), procedural direction on how to contact the intelligence committees in accordance with appropriate security practices; or(II)obtains and follows such procedural direction from the applicable security officer appointed under subsection (h).(B)If an employee seeks procedural direction under subparagraph (A)(ii) and does not receive such procedural direction within 30 days, or receives insufficient direction to report to Congress a complaint or information, the employee may contact the intelligence committees directly without obtaining or following the procedural direction otherwise required under such subparagraph.; and(B)by redesignating paragraph (3) as paragraph (4); and(C)by inserting after paragraph (2) the following:(3)An employee of an element of the intelligence community who intends to report to Congress a complaint or information may report such complaint or information to—(A)the Chairman and Vice Chairman of the Select Committee on Intelligence of the Senate, a nonpartisan member of the committee staff designated for purposes of receiving complaints or information under this section, or a member of the majority staff and a member of the minority staff of the committee; or(B)the Chairman and Ranking Member of the Permanent Select Committee on Intelligence of the House of Representatives, a nonpartisan member of the committee staff designated for purposes of receiving complaints or information under this section, or a member of the majority staff and a member of the minority staff of the committee..(3)Clarification of right to report directly to CongressSubsection (a) of such section is amended by adding at the end the following:(4)Subject to paragraphs (2) and (3) of subsection (d), an employee of an element of the intelligence community who intends to report to Congress a complaint or information may report such complaint or information directly to Congress, regardless of whether the complaint or information is with respect to an urgent concern—(A)in lieu of reporting such complaint or information under paragraph (1); or(B)in addition to reporting such complaint or information under paragraph (1). .(b)Amendments to National Security Act of 1947(1)Appointment of security officersSection 103H(j) of the National Security Act of 1947 (50 U.S.C. 3033(j)) is amended by adding at the end the following: (5)The Inspector General shall appoint within the Office of the Inspector General security officers as required by subsection (h) of section 8H of the Inspector General Act of 1978 (5 U.S.C. App.)..(2)ProceduresSubparagraph (D) of section 103H(k)(5) of such Act (50 U.S.C. 3033(k)(5)) is amended—(A)by amending clause (ii) to read as follows:(ii)(I)Except as provided in subclause (II), an employee may contact the congressional intelligence committees directly as described in clause (i) only if the employee—(aa)before making such a contact, furnishes to the Director, through the Inspector General, a statement of the employee's complaint or information and notice of the employee's intent to contact the congressional intelligence committees directly; and(bb)(AA)obtains and follows from the Director, through the Inspector General, procedural direction on how to contact the intelligence committees in accordance with appropriate security practices; or(BB)obtains and follows such procedural direction from the applicable security officer appointed under section 8H(h) of the Inspector General Act of 1978 (5 U.S.C. App.).(II)If an employee seeks procedural direction under subclause (I)(bb) and does not receive such procedural direction within 30 days, or receives insufficient direction to report to Congress a complaint or information, the employee may contact the congressional intelligence committees directly without obtaining or following the procedural direction otherwise required under such subclause.;(B)by redesignating clause (iii) as clause (iv); and(C)by inserting after clause (ii) the following:(iii)An employee of an element of the intelligence community who intends to report to Congress a complaint or information may report such complaint or information to—(I)the Chairman and Vice Chairman of the Select Committee on Intelligence of the Senate, a nonpartisan member of the committee staff designated for purposes of receiving complaints or information under this section, or a member of the majority staff and a member of the minority staff of the committee; or(II)the Chairman and Ranking Member of the Permanent Select Committee on Intelligence of the House of Representatives, a nonpartisan member of the committee staff designated for purposes of receiving complaints or information under this section, or a member of the majority staff and a member of the minority staff of the committee..(3)Clarification of right to report directly to CongressSubparagraph (A) of such section is amended—(A)by inserting (i) before An employee of; and(B)by adding at the end the following:(ii)Subject to clauses (ii) and (iii) of subparagraph (D), an employee of an element of the intelligence community who intends to report to Congress a complaint or information may report such complaint or information directly to Congress, regardless of whether the complaint or information is with respect to an urgent concern—(A)in lieu of reporting such complaint or information under clause (i); or(B)in addition to reporting such complaint or information under clause (i). .(c)Amendments to the Central Intelligence Agency Act of 1949(1)Appointment of security officersSection 17(d)(5) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517(d)(5)) is amended by adding at the end the following: (I)The Inspector General shall appoint within the Office of the Inspector General security officers as required by subsection (h) of section 8H of the Inspector General Act of 1978 (5 U.S.C. App.)..(2)ProceduresSubparagraph (D) of such section is amended—(A)by amending clause (ii) to read as follows: (ii)(I)Except as provided in subclause (II), an employee may contact the intelligence committees directly as described in clause (i) only if the employee—(aa)before making such a contact, furnishes to the Director, through the Inspector General, a statement of the employee's complaint or information and notice of the employee's intent to contact the intelligence committees directly; and(bb)(AA)obtains and follows from the Director, through the Inspector General, procedural direction on how to contact the intelligence committees in accordance with appropriate security practices; or(BB)obtains and follows such procedural direction from the applicable security officer appointed under section 8H(h) of the Inspector General Act of 1978 (5 U.S.C. App.).(II)If an employee seeks procedural direction under subclause (I)(bb) and does not receive such procedural direction within 30 days, or receives insufficient direction to report to Congress a complaint or information, the employee may contact the congressional intelligence committees directly without obtaining or following the procedural direction otherwise required under such subclause.;(B)by redesignating clause (iii) as clause (iv); and(C)by inserting after clause (ii) the following:(iii)An employee of the Agency who intends to report to Congress a complaint or information may report such complaint or information to—(I)the Chairman and Vice Chairman of the Select Committee on Intelligence of the Senate, a nonpartisan member of the committee staff designated for purposes of receiving complaints or information under this section, or a member of the majority staff and a member of the minority staff of the committee; or(II)the Chairman and Ranking Member of the Permanent Select Committee on Intelligence of the House of Representatives, a nonpartisan member of the committee staff designated for purposes of receiving complaints or information under this section, or a member of the majority staff and a member of the minority staff of the committee..(3)Clarification of right to report directly to CongressSubparagraph (A) of such section is amended—(A)by inserting (i) before An employee of; and(B)by adding at the end the following:(ii)Subject to clauses (ii) and (iii) of subparagraph (D), an employee of the Agency who intends to report to Congress a complaint or information may report such complaint or information directly to Congress, regardless of whether the complaint or information is with respect to an urgent concern—(A)in lieu of reporting such complaint or information under clause (i); or(B)in addition to reporting such complaint or information under clause (i). .322.Definitions and authorities regarding whistleblower complaints and information of urgent concern received by Inspectors General of the intelligence community(a)Definition of urgent concern(1)National Security Act of 1947Section 103H(k)(5)(G)(i) of the National Security Act of 1947 (50 U.S.C. 3033(k)(5)(G)(i)) is amended by striking within the and all that follows through policy matters. and inserting the following: “of the Federal Government that is—(I)a matter of national security; and (II)not a difference of opinion concerning public policy matters..(2)Inspector General Act of 1978Paragraph (1)(A) of subsection (i) of section 8H of the Inspector General Act of 1978 (5 U.S.C. App.), as redesignated by section 321(a)(1)(A), is amended by striking involving and all that follows through policy matters. and inserting the following: “of the Federal Government that is—(i)a matter of national security; and (ii)not a difference of opinion concerning public policy matters.. (3)Central Intelligence Agency Act of 1949Section 17(d)(5)(G)(i)(I) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517(d)(5)(G)(i)(I)) is amended by striking involving and all that follows through policy matters. and inserting the following: “of the Federal Government that is—(aa)a matter of national security; and (bb)not a difference of opinion concerning public policy matters..(b)Authority of Inspectors General(1)Scope of authority of Inspector General of the Intelligence CommunitySection 103H(k)(5) of the National Security Act of 1947 (50 U.S.C. 3033(k)(5)) is amended by adding at the end the following: (J)The Inspector General shall have authority over any complaint or information submitted to the Inspector General from an employee, detailee, or contractor, or former employee, detailee, or contractor, of the intelligence community..(2)Authority of Inspector General of the Intelligence Community to determine matters of urgent concernSection 103H(k)(5)(G) of such Act (50 U.S.C. 3033(k)(5)(G)) is amended— (A)in clause (i), as amended by subsection (a)(1), by resdesignating subclauses (I) and (II) as items (aa) and (bb), respectively; (B)by redesignating clauses (i), (ii), and (iii) as subclauses (I), (II), and (III), respectively; (C)in the matter before subclause (I), as redesignated by subparagraph (B), by inserting (i) before In this; and (D)by adding at the end the following: (ii)The Inspector General shall have sole authority to determine whether any complaint or information reported to the Inspector General is a matter of urgent concern under this paragraph..(3)Authority of Inspectors General to determine matters of urgent concernSubsection (i) of section 8H of the Inspector General Act of 1978 (5 U.S.C. App.), as redesignated by section 321(a)(1)(A), is amended—(A)in paragraph (1)—(i)in subparagraph (A), as amended by subsection (a)(2), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively; and (ii)by redesignating paragraphs (A), (B), and (C) and clauses (i), (ii), and (iii), respectively; (B)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; (C)in the matter before subparagraph (A), as redesignated by subparagraph (B), by inserting (1) before In this; and(D)by adding at the end the following:(2)The Inspector General shall have sole authority to determine whether any complaint or information reported to the Inspector General is a matter of urgent concern under this section..(4)Authority of Inspector General of Central Intelligence Agency to determine matters of urgent concernSection 17(d)(5)(G) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517(d)(5)(G)) is amended—(A)in clause (i)—(i)in subclause (I), as amended by subsection (a)(3), by redesignating items (aa) and (bb) as subitems (AA) and (BB), respectively; and(ii)by redesignating subclauses (I), (II), and (III) as items (aa), (bb), and (cc), respectively; (B)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively; and (C)in the matter before clause (I), as redesignated by subparagraph (B), by inserting (i) before In this; and (D)by adding at the end the following: (ii)The Inspector General shall have sole authority to determine whether any complaint or information reported to the Inspector General is a matter of urgent concern under this paragraph..323.Harmonization of whistleblower protections(a)Prohibited personnel practices in the intelligence community(1)Threats relating to personnel actions(A)Agency employeesSection 1104(b) of the National Security Act of 1947 (50 U.S.C. 3234(b)) is amended, in the matter preceding paragraph (1), by inserting , or threaten to take or fail to take, after take or fail to take. (B)Contractor employeesSection 1104(c)(1) of such Act (50 U.S.C. 3234(c)(1)) is amended, in the matter preceding subparagraph (A), by inserting , or threaten to take or fail to take, after take or fail to take.(2)Protection for contractor employees against reprisal from agency employeesSection 1104(c)(1) of such Act (50 U.S.C. 3234(c)(1)), as amended by paragraph (1)(B) of this subsection, is further amended, in the matter preceding subparagraph (A), by inserting of an agency or after Any employee. (3)EnforcementSubsection (d) of section 1104 of such Act (50 U.S.C. 3234) is amended to read as follows: (d)EnforcementThe President shall provide for the enforcement of this section consistent, to the fullest extent possible, with the policies and procedures used to adjudicate alleged violations of section 2302(b)(8) of title 5, United States Code.. (b)Retaliatory revocation of security clearances and access determinations(1)EnforcementSection 3001(j) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341(j)) is amended—(A)by redesignating paragraph (8) as paragraph (9); and (B)by inserting after paragraph (7) the following:(8)EnforcementExcept as otherwise provided in this subsection, the President shall provide for the enforcement of this section consistent, to the fullest extent possible, with the policies and procedures used to adjudicate alleged violations of section 2302(b)(8) of title 5, United States Code.. (2)Elimination of deadline for appeal of prohibited reprisalSection 3001(j)(4)(A) of such Act (50 U.S.C. 3341(j)(4)(A)) is amended by striking within 90 days. (3)Elimination of cap on compensatory damagesSection 3001(j)(4)(B) of such Act (50 U.S.C. 3341(j)(4)(B)) is amended, in the second sentence, by striking not to exceed $300,000. (4)Establishing process parity for adverse security clearance and access determinationsSubparagraph (C) of section 3001(j)(4) of such Act (50 U.S.C. 3341(j)(4)) is amended to read as follows:(C)Burdens of proof(i)In generalSubject to clause (iii), in determining whether the adverse security clearance or access determination violated paragraph (1), the agency shall find that paragraph (1) was violated if the individual has demonstrated that a disclosure described in paragraph (1) was a contributing factor in the adverse security clearance or access determination taken against the individual.(ii)Circumstantial evidenceAn individual under clause (i) may demonstrate that the disclosure was a contributing factor in the adverse security clearance or access determination taken against the individual through circumstantial evidence, such as evidence that—(I)the official making the determination knew of the disclosure; and(II)the determination occurred within a period such that a reasonable person could conclude that the disclosure was a contributing factor in the determination.(iii)DefenseIn determining whether the adverse security clearance or access determination violated paragraph (1), the agency shall not find that paragraph (1) was violated if, after a finding that a disclosure was a contributing factor, the agency demonstrates by clear and convincing evidence that it would have made the same security clearance or access determination in the absence of such disclosure.. (c)Correction of definition of agencySection 3001(a)(1)(B) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341(a)(1)(B)) is amended by striking and and inserting or. (d)Establishing consistency with respect to protections for disclosures of mismanagement(1)Security clearance and access determinationsSection 3001(j)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341(j)(1)) is amended—(A)in subparagraph (A)(ii), by striking gross mismanagement and inserting mismanagement; and(B)in subparagraph (B)(ii), by striking gross mismanagement and inserting mismanagement.(2)Personnel actions against contractor employeesSection 1104(c)(1)(B) of the National Security Act of 1947 (50 U.S.C. 3234(c)(1)(B)) is amended by striking gross mismanagement and inserting mismanagement.(e)Protected disclosures to supervisors(1)Personnel actions(A)Disclosures by agency employees to supervisorsSection 1104(b) of the National Security Act of 1947 (50 U.S.C. 3234(b)), as amended by subsection (a)(1)(A), is further amended, in the matter preceding paragraph (1), by inserting a supervisor in the employee’s direct chain of command, or a supervisor of the employing agency with responsibility for the subject matter of the disclosure, up to and including before the head of the employing agency. (B)Disclosures by contractor employees to supervisorsSection 1104(c)(1) of such Act (50 U.S.C. 3234(c)(1)), as amended by subsection (a), is further amended, in the matter preceding subparagraph (A), by inserting a supervisor in the contractor employee's direct chain of command up to and including before the head of the contracting agency. (2)Security clearance and access determinationsSection 3001(j)(1)(A) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341(j)(1)(A)) is amended, in the matter preceding clause (i), by inserting a supervisor in the employee’s direct chain of command, or a supervisor of the employing agency with responsibility for the subject matter of the disclosure, up to and including before the head of the employing agency. (f)Establishing parity for protected disclosuresSection 1104 of the National Security Act of 1947 (50 U.S.C. 3234) is amended—(1)in subsection (b), as amended by subsections (a)(1)(A) and (e)(1)(A)—(A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and moving such subparagraphs, as so redesignated, 2 ems to the right; (B)in the matter preceding subparagraph (A), as redesignated and moved by subparagraph (B) of this paragraph, by striking for a lawful disclosure and inserting the following: “for—(1)any lawful disclosure; and (C)by adding at the end the following: (2)any lawful disclosure that complies with—(A)subsections (a)(1), (d), and (g) of section 8H of the Inspector General Act of 1978 (5 U.S.C. App.);(B)subparagraphs (A), (D), and (H) of section 17(d)(5) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517(d)(5)); or(C)subparagraphs (A), (D), and (I) of section 103H(k)(5); or(3)if the actions do not result in the employee unlawfully disclosing information specifically required by Executive order to be kept classified in the interest of national defense or the conduct of foreign affairs, any lawful disclosure in conjunction with—(A)the exercise of any appeal, complaint, or grievance right granted by any law, rule, or regulation;(B)testimony for or otherwise lawfully assisting any individual in the exercise of any right referred to in subparagraph (A); or(C)cooperation with or disclosing information to the Inspector General of an agency, in accordance with applicable provisions of law in connection with an audit, inspection, or investigation conducted by the Inspector General. ; and (2)in subsection (c)(1), as amended by subsections (a) and (e)(1)(B)—(A)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and moving such clauses, as so redesignated, 2 ems to the right; (B)in the matter preceding clause (i), as redesignated and moved by subparagraph (B) of this paragraph, by striking for a lawful disclosure and inserting the following: “for—(A)any lawful disclosure; and (C)by adding at the end the following: (B)any lawful disclosure that complies with— (i)subsections (a)(1), (d), and (g) of section 8H of the Inspector General Act of 1978 (5 U.S.C. App.); (ii)subparagraphs (A), (D), and (H) of section 17(d)(5) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517(d)(5)); or(iii)subparagraphs (A), (D), and (I) of section 103H(k)(5); or(C)if the actions do not result in the contractor employee unlawfully disclosing information specifically required by Executive order to be kept classified in the interest of national defense or the conduct of foreign affairs, any lawful disclosure in conjunction with— (i)the exercise of any appeal, complaint, or grievance right granted by any law, rule, or regulation;(ii)testimony for or otherwise lawfully assisting any individual in the exercise of any right referred to in clause (i); or(iii)cooperation with or disclosing information to the Inspector General of an agency, in accordance with applicable provisions of law in connection with an audit, inspection, or investigation conducted by the Inspector General..(g)Clarification relating to protected disclosuresSection 1104 of the National Security Act of 1947 (50 U.S.C. 3234) is amended—(1)by redesignating subsections (d) and (e) as subsections (f) and (g), respectively; and (2)by inserting after subsection (c) the following: (d)Rule of constructionConsistent with the protection of sources and methods, nothing in subsection (b) or (c) shall be construed to authorize—(1)the withholding of information from Congress; or (2)the taking of any personnel action against an employee who lawfully discloses information to Congress.(e)DisclosuresA disclosure shall not be excluded from this section because—(1)the disclosure was made to an individual, including a supervisor, who participated in an activity that the employee reasonably believed to be covered under subsection (b)(1)(B) or the contractor employee reasonably believed to be covered under subsection (c)(1)(A)(ii);(2)the disclosure revealed information that had been previously disclosed;(3)the disclosure was not made in writing;(4)the disclosure was made while the employee was off duty;(5)of the amount of time which has passed since the occurrence of the events described in the disclosure; or(6)the disclosure was made during the normal course of duties of an employee or contractor employee. .(h)Correction relating to normal course disclosuresSection 3001(j)(3) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341(j)(3)) is amended—(1)by striking Disclosures.— and all that follows through because— and inserting Disclosures.—A disclosure shall not be excluded from paragraph (1) because—;(2)by striking subparagraph (B); (3)by redesignating clauses (i) through (v) as subparagraphs (A) through (E), respectively, and moving such subparagraphs, as so redesignated, 2 ems to the left; (4)in subparagraph (D), as so redesignated, by striking or at the end; (5)in subparagraph (E), as redesignated by paragraph (3), by striking the period at the end and inserting ; or; and (6)by adding at the end the following: (F)the disclosure was made during the normal course of duties of an employee..(i)Clarification relating to rule of constructionSection 3001(j)(2) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341(j)(2)) is amended by inserting or clearance action after personnel action.(j)Clarification relating to prohibited practices(1)Intelligence Reform and Terrorism Prevention Act of 2004Section 3001(j)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341(j)(1)), as amended by this section, is further amended by striking over and inserting to take, materially impact, direct others to take, recommend, or approve. (2)National Security Act of 1947(A)Agency employeesSection 1104(b) of the National Security Act of 1947 (50 U.S.C. 3234(b)), as amended by this section, is further amended by inserting materially impact, after authority to take,(B)Contractor employeesSection 1104(c)(1) of such Act (50 U.S.C. 3234(c)(1)), as amended by this section, is further amended by inserting materially impact, after authority to take,. (k)Technical correctionSection 3001(j)(1)(C)(i) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341(j)(1)(C)(i)) is amended by striking (h) and inserting (g).(l)Report requiredNot later than 180 days after the date of the enactment of this Act, the Inspector General of the Intelligence Community shall submit to the congressional intelligence committees a report assessing the extent to which protections provided under Presidential Policy Directive 19 (relating to protecting whistleblowers with access to classified information) have been codified in statutes. 324.Prohibition against disclosure of whistleblower identity as reprisal against whistleblower disclosure by employees and contractors in intelligence community(a)In generalSection 1104 of the National Security Act of 1947 (50 U.S.C. 3234) is amended— (1)in subsection (a)(3) of such section—(A)in subparagraph (I), by striking ; or and inserting a semicolon; (B)by redesignating subparagraph (J) as subparagraph (K); and (C)by inserting after subparagraph (I) the following:(J)a knowing and willful disclosure revealing the identity or other personally identifiable information of an employee or contractor employee; or ;(2)by redesignating subsections (f) and (g), as redesignated by section 323(g)(1), as subsections (g) and (h), respectively; and(3)by inserting after subsection (e), as added by section 323(g)(2), the following:(f)Personnel actions involving disclosures of whistleblower identityA personnel action described in subsection (a)(3)(J) shall not be considered in violation of subsection (b) or (c) under the following circumstances:(1)The personnel action was taken with the express consent of the employee or contractor employee.(2)An Inspector General with oversight responsibility for a covered intelligence community element determines that—(A)the personnel action was unavoidable under section 103H(g)(3)(A) of this Act (50 U.S.C. 3033(g)(3)(A)), section 17(e)(3)(A) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517(e)(3)(A)), or section 8M(b)(2)(B) of the Inspector General Act of 1978 (5 U.S.C. App.); (B)the personnel action was made to an official of the Department of Justice responsible for determining whether a prosecution should be undertaken; or(C)the personnel action was required by statute or an order from a court of competent jurisdiction..(b)Applicability to detaileesSubsection (a) of section 1104 of such Act (50 U.S.C. 3234) is amended by adding at the end the following:(5)EmployeeThe term employee, with respect to an agency or a covered intelligence community element, includes an individual who has been detailed to such agency or covered intelligence community element..(c)Private right of action for unlawful disclosure of whistleblower identitySubsection (g) of such section, as amended by subsection (a)(3) of section 323(a)(3), redesignated by subsection (g)(1) of such section, and further redesignated by subsection (a)(2) of this section, is amended to read as follows:(g)Enforcement(1)In generalExcept as otherwise provided in this subsection, the President shall provide for the enforcement of this section.(2)Harmonization with other enforcementTo the fullest extent possible, the President shall provide for enforcement of this section in a manner that is consistent with the enforcement of section 2302(b)(8) of title 5, United States Code, especially with respect to policies and procedures used to adjudicate alleged violations of such section. (3)Private right of action for disclosures of whistleblower identity in violation of prohibition against reprisalsSubject to paragraph (4), in a case in which an employee of an agency takes a personnel action described in subsection (a)(3)(J) against an employee of a covered intelligence community element as a reprisal in violation of subsection (b) or in a case in which an employee or contractor employee takes a personnel action described in subsection (a)(3)(J) against another contractor employee as a reprisal in violation of subsection (c), the employee or contractor employee against whom the personnel action was taken may, consistent with section 1221 of title 5, United States Code, bring a private action for all appropriate remedies, including injunctive relief and compensatory and punitive damages, in an amount not to exceed $250,000, against the agency of the employee or contracting agency of the contractor employee who took the personnel action, in a Federal district court of competent jurisdiction.(4)Requirements(A)Review by inspector general and by external review panelBefore the employee or contractor employee may bring a private action under paragraph (3), the employee or contractor employee shall exhaust administrative remedies by—(i)first, obtaining a disposition of their claim by requesting review of the appropriate inspector general; and(ii)second, submitting to the Inspector General of the Intelligence Community a request for a review of the claim by an external review panel under section 1106.(B)Period to bring actionThe employee or contractor employee may bring a private right of action under paragraph (3) during the 180-day period beginning on the date on which the employee or contractor employee is notified of the final disposition of their claim under section 1106..CReports and assessments pertaining to the intelligence community331.Report on efforts to build an integrated hybrid space architecture(a)Definition of appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the congressional intelligence committees; (2)the Committee on Armed Services and the Committee on Appropriations of the Senate; and (3)the Committee on Armed Services and the Committee on Appropriations of the House of Representatives. (b)Report requiredNot later than 180 days after the date of the enactment of this Act, and annually for 2 years thereafter, the Director of National Intelligence, in coordination with the Under Secretary of Defense for Intelligence and Security and the Director of the National Reconnaissance Office, shall submit to the appropriate committees of Congress a report on the efforts of the intelligence community to build an integrated hybrid space architecture that combines national and commercial capabilities and large and small satellites. (c)ElementsThe report required by subsection (b) shall include the following: (1)An assessment of how the integrated hybrid space architecture approach is being realized in the overhead architecture of the National Reconnaissance Office. (2)An assessment of the benefits to the mission of the National Reconnaissance Office and the cost of integrating capabilities from smaller, proliferated satellites and data from commercial satellites with the national technical means architecture.332.Report on Project Maven transition(a)Definition of appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the congressional intelligence committees; (2)the Committee on Armed Services and the Committee on Appropriations of the Senate; and (3)the Committee on Armed Services and the Committee on Appropriations of the House of Representatives. (b)Report requiredNot later than 120 days after the date of the enactment of this Act, the Director of the National Geospatial-Intelligence Agency, in consultation with such other Federal Government entities as the Director considers appropriate, shall submit to the appropriate committees of Congress a report on the transition of Project Maven to operational mission support. (c)Plan of action and milestonesThe report required by subsection (b) shall include a detailed plan of action and milestones that identifies—(1)the milestones and decision points leading up to the transition of successful geospatial intelligence capabilities developed under Project Maven to the National Geospatial-Intelligence Agency; and (2)the metrics of success regarding the transition described in paragraph (1) and mission support provided to the National Geospatial-Intelligence Agency for each of fiscal years 2022 and 2023.(d)FormThe report required by subsection (b) shall be submitted in unclassified form, but may include a classified annex. 333.Assessment of intelligence community counternarcotics capabilities(a)Assessment requiredNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence shall, in consultation with such other Federal Government entities as the Director considers appropriate, submit to the congressional intelligence committees an assessment on the status of the intelligence community’s—(1)counternarcotics capabilities and resourcing with regard to intelligence collection and analysis;(2)operational support to foreign liaison partners; and(3)operational capacity to support the counternarcotics mission of the Federal Government.(b)FormThe assessment required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 334.Assessment of intelligence community’s intelligence-sharing relationships with Latin American partners in counternarcotics(a)Assessment requiredNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence shall, in consultation with such other Federal Government entities as the Director considers appropriate, submit to the congressional intelligence committees an assessment on the intelligence-sharing relationships of the intelligence community with foreign partners in Latin America on counternarcotics matters.(b)FormThe assessment required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 335.Report on United States Southern Command intelligence capabilities(a)Definition of appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the congressional intelligence committees;(2)the Committee on Armed Services and the Committee on Appropriations of the Senate; and(3)the Committee on Armed Services and the Committee on Appropriations of the House of Representatives.(b)Report requiredNot later than 120 days after the date of the enactment of this Act, the Director of the Defense Intelligence Agency, in consultation with such other Federal Government entities as the Director considers relevant, shall submit to the appropriate committees of Congress a report detailing the status of United States Southern Command’s intelligence collection, analysis, and operational capabilities to support Latin America-based missions.(c)FormThe report required by subsection (b) shall be submitted in unclassified form, but may include a classified annex. 336.Director of National Intelligence report on trends in technologies of strategic importance to United States(a)In generalNot less frequently than once every 2 years until the date that is 4 years after the date of the enactment of this Act, the Director of National Intelligence shall submit to Congress a report assessing commercial and foreign trends in technologies the Director considers of strategic importance to the national and economic security of the United States.(b)ContentsThe report required by subsection (a) shall include the following:(1)A list of the top technology focus areas that the Director considers to be of the most strategic importance to the United States.(2)A list of the top technology focus areas in which countries that are adversarial to the United States are poised to match or surpass the technological leadership of the United States. (c)FormEach report submitted under subsection (a) may take the form of a National Intelligence Estimate and shall be submitted in classified form, but may include an unclassified summary.337.Report on Nord Stream II companies and intelligence ties(a)Definition of appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the congressional intelligence committees;(2)the Committee on Armed Services, the Committee on Commerce, Science, and Transportation, the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and(3)the Committee on Armed Services, the Committee on Energy and Commerce, the Committee on Financial Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives. (b)Report requiredNot later than 30 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with other appropriate Federal Government entities, shall submit to the appropriate committees of Congress a report on Nord Stream II efforts, including:(1)an unclassified list of all companies supporting the Nord Stream II project; and(2)an updated assessment of current or former ties between Nord Stream’s Chief Executive Officer and Russian, East German, or other hostile intelligence agencies. (c)FormThe report required under subsection (b) shall be submitted in unclassified form, but may include a classified annex, if necessary. 338.Assessment of Organization of Defensive Innovation and Research activities(a)Definition of appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the congressional intelligence committees; (2)the Committee on Armed Services and the Committee on Appropriations of the Senate; and (3)the Committee on Armed Services and the Committee on Appropriations of the House of Representatives. (b)Assessment requiredNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with other appropriate Federal Government entities, shall submit to the appropriate committees of Congress an assessment of the activities and objectives of the Organization of Defensive Innovation and Research (SPND). This assessment shall include information about the composition of the organization, the relationship of its personnel to any research on weapons of mass destruction, and any sources of financial and material support that such organization receives, including from the Government of Iran. (c)FormThe assessment required under subsection (b) shall be submitted in unclassified form, but may include a classified annex, if necessary. 339.Report on intelligence community support to Visas Mantis program(a)Definition of appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the congressional intelligence committees;(2)the Committee on Foreign Relations, the Committee on the Judiciary, and the Committee on Appropriations of the Senate; and (3)the Committee on Foreign Affairs, the Committee on the Judiciary, and the Committee on Appropriations of the House of Representatives.(b)Report(1)In generalNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the head of any other appropriate Government entity, shall submit to the appropriate committees of Congress a report on intelligence matters relating to the Visas Mantis program, including efforts by—(A)the intelligence community to provide and plan for effective intelligence support to such program; and (B)hostile intelligence services to exploit such program or any other program by which visas for admission to the United States are issued. (2)FormThe report required by paragraph (1) shall be submitted in unclassified form but may include a classified annex, as necessary. 340.Plan for artificial intelligence digital ecosystem(a)In generalNot later than 1 year after the date of the enactment of this Act, the Director of National Intelligence shall—(1)develop a plan for the development and resourcing of a modern digital ecosystem that embraces state-of-the-art tools and modern processes to enable development, testing, fielding, and continuous updating of artificial intelligence-powered applications at speed and scale from headquarters to the tactical edge; and(2)submit to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives the plan developed under paragraph (1).(b)Contents of planAt a minimum, the plan required by subsection (a) shall include the following:(1)A roadmap for adopting a hoteling model to allow trusted small- and medium-sized artificial intelligence companies access to classified facilities on a flexible basis.(2)An open architecture and an evolving reference design and guidance for needed technical investments in the proposed ecosystem that address issues, including common interfaces, authentication, applications, platforms, software, hardware, and data infrastructure.(3)A governance structure, together with associated policies and guidance, to drive the implementation of the reference throughout the intelligence community on a federated basis.(4)Recommendations to ensure that use of artificial intelligence and associated data in Federal Government operations comport with rights relating to freedom of expression, equal protection, privacy, and due process. (c)FormThe plan submitted under subsection (a)(2) shall be submitted in unclassified form, but may include a classified annex. 341.Study on utility of expanded personnel management authority(a)Definition of appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the congressional intelligence committees;(2)the Committee on Armed Services of the Senate; and (3)the Committee on Armed Services of the House of Representatives. (b)In generalNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Intelligence and Security and the Director of National Intelligence shall jointly submit to the appropriate committees of Congress a study on the utility of providing elements of the intelligence community of the Department of Defense, other than the National Geospatial-Intelligence Agency, personnel management authority to attract experts in science and engineering under section 1599h of title 10, United States Code. 342.Assessment of role of foreign groups in domestic violent extremism(a)Assessment requiredNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall—(1)complete an assessment to identify the role of foreign groups, including entities, adversaries, governments, or other groups, in domestic violent extremist activities in the United States; and (2)submit to the congressional intelligence committees the findings of the assessment completed under paragraph (1). (b)FormThe findings submitted under subsection (a)(2) shall be submitted in unclassified form, but may include a classified annex.343.Report on the assessment of all-source cyber intelligence information, with an emphasis on supply chain risks(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report on the potential to strengthen all-source intelligence integration relating to foreign cyber threats, with an emphasis on cyber supply chain risks.(b)ContentsThe report required under subsection (a) shall include the following:(1)An assessment of the effectiveness of the all-source cyber intelligence integration capabilities of the Office of the Director of National Intelligence and recommendations for such changes as the Director considers necessary to strengthen those capabilities.(2)An assessment of the effectiveness of the Office of the Director of National Intelligence in analyzing and reporting on cyber supply chain risks, including efforts undertaken by the National Counterintelligence and Security Center.(3)Mitigation plans for any gaps or deficiencies identified in the assessments included under paragraphs (1) and (2). 344.Review of National Security Agency and United States Cyber Command(a)Review requiredNot later than 180 days after the date of the enactment of this Act, the Inspector General of the Intelligence Community and the Inspector General of the Department of Defense shall jointly complete a review of the National Security Agency and the United States Cyber Command.(b)ElementsThe review required by subsection (a) shall include assessment of the following:(1)Whether resources, authorities, activities, missions, facilities, and personnel are appropriately being delineated and used to conduct the intelligence and cybersecurity missions at the National Security Agency as well as the cyber offense and defense missions of United States Cyber Command.(2)The extent to which current resource-sharing arrangements between the National Security Agency and United States Cyber Command lead to conflicts of interest in directing intelligence collection in support of United States Cyber Command missions rather than foreign intelligence collection.(3)The intelligence analysis and production conducted by United States Cyber Command using National Security Agency authorities, with a focus on analytic integrity and intelligence oversight to ensure proper analysis is informing mission operations. (c)Report and briefNot later than 180 days after the date of the enactment of this Act, the Inspector General of the Intelligence Community and the Inspector General of the Department of Defense shall jointly submit to the congressional intelligence committees and the congressional defense committees (as defined in section 101(a) of title 10, United States Code) a report and provide such committees a briefing on the findings of the inspectors general with respect to the review completed under subsection (a).345.Support for and oversight of Unidentified Aerial Phenomena Task Force(a)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate committees of Congress includes:(A)The congressional intelligence committees.(B)The Committee on Armed Services of the Senate.(C)The Committee on Armed Services of the House of Representatives.(2)Unidentified Aerial Phenomena Task ForceThe term Unidentified Aerial Phenomena Task Force means the task force established by the Department of Defense on August 4, 2020, to be led by the Department of the Navy, under the Office of the Under Secretary of Defense for Intelligence and Security.(b)Availability of data on unidentified aerial phenomenaThe Director of National Intelligence and the Secretary of Defense shall each, in coordination with each other, require each element of the intelligence community and the Department of Defense with data relating to unidentified aerial phenomena to make such data available immediately to the Unidentified Aerial Phenomena Task Force and to the National Air and Space Intelligence Center.(c)Quarterly reports to Congress(1)In generalNot later than 90 days after the date of the enactment of this Act and not less frequently than quarterly thereafter, the Unidentified Aerial Phenomena Task Force, or such other entity as the Deputy Secretary of Defense may designate to be responsible for matters relating to unidentified aerial phenomena, shall submit to the appropriate committees of Congress quarterly reports on the findings of the Unidentified Aerial Phenomena Task Force, or such other designated entity as the case may be.(2)ContentsEach report submitted under paragraph (1) shall include, at a minimum, the following:(A)All reported unidentified aerial phenomena-related events that occurred during the previous 90 days.(B)All reported unidentified aerial phenomena-related events that occurred during a time period other than the previous 90 days but were not included in an earlier report.(3)FormEach report submitted under paragraph (1) shall be submitted in classified form. 346.Publication of unclassified appendices from reports on intelligence community participation in Vulnerabilities Equities ProcessSection 6720(c) of the National Defense Authorization Act for Fiscal Year 2020 (50 U.S.C. 3316a(c)) is amended by adding at the end the following:(4)PublicationThe Director of National Intelligence shall make available to the public each unclassified appendix submitted with a report under paragraph (1) pursuant to paragraph (2)..347.Report on future structure and responsibilities of Foreign Malign Influence Center(a)Assessment and report requiredNot later than one year after the date of the enactment of this Act, the Director of National Intelligence shall—(1)conduct an assessment as to the future structure and responsibilities of the Foreign Malign Influence Center; and(2)submit to the congressional intelligence committees a report on the findings of the Director with respect to the assessment conducted under paragraph (1).(b)ElementsThe assessment conducted under subsection (a)(1) shall include an assessment of whether—(1)the Director of the Foreign Malign Influence Center should continue to report directly to the Director of National Intelligence; or(2)the Foreign Malign Influence Center should become an element of the National Counterintelligence and Security Center and the Director of the Foreign Malign Influence Center should report to the Director of the National Counterintelligence and Security Center.DPeople's Republic of China351.Assessment of posture and capabilities of intelligence community with respect to actions of the People's Republic of China targeting Taiwan(a)Definition of appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the congressional intelligence committees; (2)the Committee on Armed Services and the Committee on Appropriations of the Senate; and (3)the Committee on Armed Services and the Committee on Appropriations of the House of Representatives. (b)Assessment requiredNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence and the Director of the Central Intelligence Agency shall jointly—(1)complete an assessment to identify whether the posture and capabilities of the intelligence community are adequate to provide— (A)sufficient indications and warnings regarding actions of the People's Republic of China targeting Taiwan; and(B)policymakers with sufficient lead time to respond to actions described in subparagraph (A); and (2)submit to the appropriate committees of Congress the findings of the assessment completed under paragraph (1). (c)FormThe findings submitted under subsection (b)(2) shall be submitted in unclassified form, but may include a classified annex. 352.Plan to cooperate with intelligence agencies of key democratic countries regarding technological competition with People's Republic of ChinaNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a plan to increase cooperation with the intelligence agencies of key democratic countries and key partners and allies of the United States in order to track and analyze the following:(1)Technology capabilities and gaps among allied and partner countries of the United States.(2)Current capabilities of the People's Republic of China in critical technologies and components.(3)The efforts of the People's Republic of China to buy startups, conduct joint ventures, and invest in specific technologies globally.(4)The technology development of the People's Republic of China in key technology sectors.(5)The efforts of the People's Republic of China relating to standard-setting forums.(6)Supply chain vulnerabilities for key technology sectors. 353.Assessment of People's Republic of China genomic collection(a)Definition of appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the congressional intelligence committees;(2)the Committee on Armed Services, the Committee on Health, Education, Labor, and Pensions, and the Committee on Foreign Relations of the Senate; and(3)the Committee on Armed Services, the Committee on Labor and Education, and the Committee on Foreign Affairs of the House of Representatives. (b)Assessment requiredNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with other appropriate Federal Government entities, shall submit to the appropriate committees of Congress an assessment of the People’s Republic of China’s plans, intentions, capabilities, and resources devoted to biotechnology, and the objectives underlying those activities. The assessment shall include—(1)a detailed analysis of efforts undertaken by the People's Republic of China (PRC) to acquire foreign-origin biotechnology, research and development, and genetic information, including technology owned by United States companies, research by United States institutions, and the genetic information of United States citizens;(2)identification of PRC-based organizations conducting or directing these efforts, including information about the ties between those organizations and the PRC government, the Chinese Communist Party, or the People’s Liberation Army; and(3)a detailed analysis of the intelligence community resources devoted to biotechnology, including synthetic biology and genomic-related issues, and a plan to improve understanding of these issues and ensure the intelligence community has the requisite expertise. (c)FormThe assessment required under subsection (b) shall be submitted in unclassified form, but may include a classified annex, if necessary. 354.Updates to annual reports on influence operations and campaigns in the United States by the Chinese Communist PartySection 1107(b) of the National Security Act of 1947 (50 U.S.C. 3237(b)) is amended—(1)by redesignating paragraph (9) as paragraph (10); and(2)by inserting after paragraph (8) the following:(9)A listing of all known Chinese talent recruitment programs operating in the United States as of the date of the report..355.Report on influence of People's Republic of China through Belt and Road Initiative projects with other countries(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report on recent projects negotiated by the People's Republic of China with other countries as part of the Belt and Road Initiative of the People's Republic of China. Such report shall include information about the types of such projects, costs of such projects, and the potential national security implications of such projects.(b)FormThe report submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex.356.Study on the creation of an official digital currency by the People's Republic of China(a)Definition of appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the congressional intelligence committees;(2)the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and(3)the Committee on Financial Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.(b)In generalNot later than one year after the date of the enactment of this Act, the President shall submit to the appropriate committees of Congress a report on the short-, medium-, and long-term national security risks associated with the creation and use of the official digital renminbi of the People’s Republic of China, including—(1)risks arising from potential surveillance of transactions;(2)risks related to security and illicit finance; and(3)risks related to economic coercion and social control by the People’s Republic of China.(c)Form of reportThe report required by subsection (b) shall be submitted in unclassified form, but may include a classified annex. 357.Report on efforts of Chinese Communist Party to erode freedom and autonomy in Hong Kong(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report on efforts of the Chinese Communist Party to stifle political freedoms in Hong Kong, influence or manipulate the judiciary of Hong Kong, destroy freedom of the press and speech in Hong Kong, and take actions to otherwise undermine the democratic processes of Hong Kong.(b)ContentsThe report submitted under subsection (a) shall include an assessment of the implications of the efforts of the Chinese Communist Party described in such subsection for international business, investors, academic institutions, and other individuals operating in Hong Kong.(c)FormThe report submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex.358.Report on targeting of renewable sectors by China(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report assessing the efforts and advancements of China in the wind power, solar power, and electric vehicle battery production sectors (or key components of such sectors).(b)ContentsThe report submitted under subsection (a) shall include the following:(1)An assessment of how China is targeting rare earth minerals and the effect of such targeting on the sectors described in subsection (a).(2)Details of the use by the Chinese Communist Party of state-sanctioned forced labor schemes, including forced labor and the transfer of Uyghurs and other ethnic groups, and other human rights abuses in such sectors. (c)FormThe report submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex. IVAnomalous health incidents401.Definition of anomalous health incidentIn this title, the term anomalous health incident means an unexplained health event characterized by any of a collection of symptoms and clinical signs that includes the sudden onset of perceived loud sound, a sensation of intense pressure or vibration in the head, possibly with a directional character, followed by the onset of tinnitus, hearing loss, acute disequilibrium, unsteady gait, visual disturbances, and ensuing cognitive dysfunction.402.Assessment and report on interagency communication relating to efforts to address anomalous health incidents(a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall—(1)conduct an assessment of how the various elements of the intelligence community are coordinating or collaborating with each other and with elements of the Federal Government that are not part of the intelligence community in their efforts to address anomalous health incidents; and(2)submit to the congressional intelligence committees a report on the findings of the Director with respect to the assessment conducted under paragraph (1). (b)FormThe report submitted pursuant to subsection (a)(2) shall be submitted in unclassified form, but may include a classified annex. 403.Advisory panel on the Office of Medical Services of the Central Intelligence Agency(a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall establish, under the sponsorship of the National Institutes of Health and such other entities as the Director considers appropriate, an advisory panel to assess the capabilities, expertise, and qualifications of the Office of Medical Services of the Central Intelligence Agency in relation to the care and health management of personnel of the intelligence community who are reporting symptoms consistent with anomalous health incidents. (b)Membership(1)In generalThe advisory panel shall be composed of at least 9 individuals selected by the Director of National Intelligence from among individuals who are recognized experts in the medical profession and intelligence community.(2)DiversityIn making appointments to the advisory panel, the Director shall ensure that the members of the panel reflect diverse experiences in the public and private sectors.(c)DutiesThe duties of the advisory panel established under subsection (a) are as follows:(1)To review the performance of the Office of Medical Services of the Central Intelligence Agency, specifically as it relates to the medical care of personnel of the intelligence community who are reporting symptoms consistent with anomalous health incidents during the period beginning on January 1, 2016, and ending on December 31, 2021.(2)To assess the policies and procedures that guided external treatment referral practices for Office of Medical Services patients who reported symptoms consistent with anomalous health incidents during the period described in paragraph (1).(3)To develop recommendations regarding capabilities, processes, and policies to improve patient treatment by the Office of Medical Services with regard to anomalous health incidents, including with respect to access to external treatment facilities and specialized medical care.(4)To prepare and submit a report as required by subsection (e)(1). (d)Administrative matters(1)In generalThe Director of the Central Intelligence Agency shall provide the advisory panel established pursuant to subsection (a) with timely access to appropriate information, data, resources, and analysis so that the advisory panel may carry out the duties of the advisory panel under subsection (c).(2)Inapplicability of FACAThe requirements of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the advisory panel established pursuant to subsection (a).(e)Reports(1)Final reportNot later than 1 year after the date on which the Director of National Intelligence establishes the advisory panel pursuant to subsection (a), the advisory panel shall submit to the Director of National Intelligence, the Director of the Central Intelligence Agency, and the congressional intelligence committees a final report on the activities of the advisory panel under this section.(2)ElementsThe final report submitted under paragraph (1) shall contain a detailed statement of the findings and conclusions of the panel, including—(A)a history of anomalous health incidents; and(B)such additional recommendations for legislation or administrative action as the advisory panel considers appropriate.(3)Interim report or briefingNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report or provide such committees a briefing on the interim findings of the advisory panel with respect to the elements set forth in paragraph (2).(4)Comments of the Director of National IntelligenceNot later than 30 days after receiving the final report of the advisory panel under paragraph (1), the Director of National Intelligence shall submit to the congressional intelligence committees such comments as the Director may have with respect to such report. 404.Joint task force to investigate anomalous health incidents(a)Definition of appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the congressional intelligence committees; (2)the Committee on Armed Services and the Committee on Appropriations of the Senate; and (3)the Committee on Armed Services and the Committee on Appropriations of the House of Representatives. (b)Joint task force requiredThe Director of National Intelligence and the Director of the Federal Bureau of Investigation shall jointly establish a task force to investigate anomalous health incidents.(c)ConsultationIn carrying out an investigation under subsection (b), the task force established under such subsection shall consult with the Secretary of Defense.(d)Report to Congress(1)In generalNot later than 1 year after the date of the enactment of this Act, the task force established under subsection (b) shall complete the investigation required by such subsection and submit to the appropriate committees of Congress a written report on the findings of the task force with respect to such investigation. (2)FormThe report submitted pursuant to paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 405.Reporting on occurrence of anomalous health incidents(a)Definition of appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the congressional intelligence committees;(2)the Committee on Appropriations of the Senate; and(3)the Committee on Appropriations of the House of Representatives.(b)In generalWhenever the head of an element of the intelligence community becomes aware of a report of an anomalous health incident occurring among the employees or contractors of the element, the head of the element shall submit to the appropriate committees of Congress a brief report on the reported incident. 406.Access to certain facilities of United States Government for assessment of anomalous health conditions(a)AssessmentThe Director of National Intelligence shall ensure that elements of the intelligence community provide to employees of elements of the intelligence community and their family members who are experiencing symptoms of anomalous health conditions timely access for medical assessment to facilities of the United States Government with expertise in traumatic brain injury.(b)Process for assessment and treatmentThe Director of National Intelligence shall coordinate with the Secretary of Defense and the heads of such Federal agencies as the Director considers appropriate to ensure there is a process to provide employees and their family members described in subsection (a) with timely access to the National Intrepid Center of Excellence at Walter Reed National Military Medical Center for assessment and, if necessary, treatment, by not later than 60 days after the date of the enactment of this Act. VSecurity clearances and trusted workforce501.Exclusivity, consistency, and transparency in security clearance procedures, and right to appeal(a)Exclusivity of proceduresSection 801 of the National Security Act of 1947 (50 U.S.C. 3161) is amended by adding at the end the following:(c)ExclusivityExcept as provided in subsection (b) and subject to sections 801A and 801B, the procedures established pursuant to subsection (a) and promulgated and set forth under part 2001 of title 32, Code of Federal Regulations, or successor regulations, shall be the exclusive procedures by which decisions about eligibility for access to classified information are governed..(b)TransparencySuch section is further amended by adding at the end the following:(d)Publication(1)In generalNot later than 180 days after the date of the enactment of this subsection, the President shall—(A)publish in the Federal Register the procedures established pursuant to subsection (a); or(B)submit to Congress a certification that the procedures currently in effect that govern access to classified information as described in subsection (a)—(i)are published in the Federal Register; and(ii)comply with the requirements of subsection (a).(2)UpdatesWhenever the President makes a revision to a procedure established pursuant to subsection (a), the President shall publish such revision in the Federal Register not later than 30 days before the date on which the revision becomes effective..(c)Consistency(1)In generalTitle VIII of the National Security Act of 1947 (50 U.S.C. 3161 et seq.) is amended by inserting after section 801 the following:801A.Decisions relating to access to classified information(a)DefinitionsIn this section:(1)AgencyThe term agency has the meaning given the term Executive agency in section 105 of title 5, United States Code.(2)Classified InformationThe term classified information includes sensitive compartmented information, restricted data, restricted handling information, and other compartmented information.(3)Eligibility for access to classified informationThe term eligibility for access to classified information has the meaning given such term in the procedures established pursuant to section 801(a).(b)In generalEach head of an agency that makes a determination regarding eligibility for access to classified information shall ensure that in making the determination, the head of the agency or any person acting on behalf of the head of the agency—(1)does not violate any right or protection enshrined in the Constitution of the United States, including rights articulated in the First, Fifth, and Fourteenth Amendments;(2)does not discriminate for or against an individual on the basis of race, ethnicity, color, religion, sex, national origin, age, or handicap;(3)is not carrying out—(A)retaliation for political activities or beliefs; or(B)a coercion or reprisal described in section 2302(b)(3) of title 5, United States Code; and(4)does not violate section 3001(j)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341(j)(1))..(2)Clerical amendmentThe table of contents in the matter preceding section 2 of the National Security Act of 1947 (50 U.S.C. 3002) is amended by inserting after the item relating to section 801 the following:Sec. 801A. Decisions relating to access to classified information..(d)Right to appeal(1)In generalSuch title, as amended by subsection (c), is further amended by inserting after section 801A the following:801B.Right to appeal(a)DefinitionsIn this section:(1)AgencyThe term agency has the meaning given the term Executive agency in section 105 of title 5, United States Code.(2)Covered personThe term covered person means a person, other than the President and Vice President, currently or formerly employed in, detailed to, assigned to, or issued an authorized conditional offer of employment for a position that requires access to classified information by an agency, including the following:(A)A member of the Armed Forces.(B)A civilian.(C)An expert or consultant with a contractual or personnel obligation to an agency.(D)Any other category of person who acts for or on behalf of an agency as determined by the head of the agency.(3)Eligibility for access to classified informationThe term eligibility for access to classified information has the meaning given such term in the procedures established pursuant to section 801(a).(4)Need for accessThe term need for access has such meaning as the President may define in the procedures established pursuant to section 801(a).(5)Reciprocity of clearanceThe term reciprocity of clearance, with respect to a denial by an agency, means that the agency, with respect to a covered person—(A)failed to accept a security clearance background investigation as required by paragraph (1) of section 3001(d) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341(d));(B)failed to accept a transferred security clearance background investigation required by paragraph (2) of such section;(C)subjected the covered person to an additional investigative or adjudicative requirement in violation of paragraph (3) of such section; or(D)conducted an investigation in violation of paragraph (4) of such section.(6)Security Executive AgentThe term Security Executive Agent means the officer serving as the Security Executive Agent pursuant to section 803.(b)Agency review(1)In generalNot later than 180 days after the date of the enactment of the Intelligence Authorization Act for Fiscal Year 2022, each head of an agency shall, consistent with the interests of national security, establish and publish in the Federal Register a process by which a covered person to whom eligibility for access to classified information was denied or revoked by the agency or for whom reciprocity of clearance was denied by the agency can appeal that denial or revocation within the agency.(2)ElementsThe process required by paragraph (1) shall include the following:(A)In the case of a covered person to whom eligibility for access to classified information or reciprocity of clearance is denied or revoked by an agency, the following:(i)The head of the agency shall provide the covered person with a written—(I)detailed explanation of the basis for the denial or revocation as the head of the agency determines is consistent with the interests of national security and as permitted by other applicable provisions of law; and(II)notice of the right of the covered person to a hearing and appeal under this subsection.(ii)Not later than 30 days after receiving a request from the covered person for copies of the documents that formed the basis of the agency's decision to revoke or deny, including the investigative file, the head of the agency shall provide to the covered person copies of such documents as—(I)the head of the agency determines is consistent with the interests of national security; and(II)permitted by other applicable provisions of law, including—(aa)section 552 of title 5, United States Code (commonly known as the Freedom of Information Act);(bb)section 552a of such title (commonly known as the Privacy Act of 1974); and(cc)such other provisions of law relating to the protection of confidential sources and privacy of individuals.(iii)(I)The covered person shall have the opportunity to retain counsel or other representation at the covered person’s expense.(II)Upon the request of the covered person, and a showing that the ability to review classified information is essential to the resolution of an appeal under this subsection, counsel or other representation retained under this clause shall be considered for access to classified information for the limited purposes of such appeal.(iv)(I)The head of the agency shall provide the covered person an opportunity, at a point in the process determined by the agency head—(aa)to appear personally before an adjudicative or other authority, other than the investigating entity, and to present to such authority relevant documents, materials, and information, including evidence that past problems relating to the denial or revocation have been overcome or sufficiently mitigated; and(bb)to call and cross-examine witnesses before such authority, unless the head of the agency determines that calling and cross-examining witnesses is not consistent with the interests of national security.(II)The head of the agency shall make, as part of the security record of the covered person, a written summary, transcript, or recording of any appearance under item (aa) of subclause (I) or of any calling or cross-examining of witnesses under item (bb) of such subclause.(v)On or before the date that is 30 days after the date on which the covered person receives copies of documents under clause (ii), the covered person may request a hearing of the decision to deny or revoke by filing a written appeal with the head of the agency.(B)A requirement that each review of a decision under this subsection is completed on average not later than 180 days after the date on which a hearing is requested under subparagraph (A)(v).(3)Agency review panels(A)In generalEach head of an agency shall establish a panel to hear and review appeals under this subsection.(B)Membership(i)CompositionEach panel established by the head of an agency under subparagraph (A) shall be composed of at least 3 employees of the agency selected by the agency head, two of whom shall not be members of the security field.(ii)TermsA term of service on a panel established by the head of an agency under subparagraph (A) shall not exceed 2 years.(C)Decisions(i)WrittenEach decision of a panel established under subparagraph (A) shall be in writing and contain a justification of the decision.(ii)ConsistencyEach head of an agency that establishes a panel under subparagraph (A) shall ensure that each decision of the panel is consistent with the interests of national security and applicable provisions of law.(iii)OverturnThe head of an agency may overturn a decision of the panel if, not later than 30 days after the date on which the panel issues the decision, the agency head personally exercises the authority granted by this clause to overturn such decision.(iv)FinalityEach decision of a panel established under subparagraph (A) or overturned pursuant to clause (iii) of this subparagraph shall be final but subject to appeal and review under subsection (c).(D)Access to classified informationThe head of an agency that establishes a panel under subparagraph (A) shall afford access to classified information to the members of the panel as the agency head determines—(i)necessary for the panel to hear and review an appeal under this subsection; and(ii)consistent with the interests of national security.(4)Representation by counsel(A)In generalEach head of an agency shall ensure that, under this subsection, a covered person appealing a decision of the head's agency under this subsection has an opportunity to retain counsel or other representation at the covered person’s expense.(B)Access to classified information(i)In generalUpon the request of a covered person appealing a decision of an agency under this subsection and a showing that the ability to review classified information is essential to the resolution of the appeal under this subsection, the head of the agency shall sponsor an application by the counsel or other representation retained under this paragraph for access to classified information for the limited purposes of such appeal.(ii)Extent of accessCounsel or another representative who is cleared for access under this subparagraph may be afforded access to relevant classified materials to the extent consistent with the interests of national security.(5)Corrective actionIf, in the course of proceedings under this subsection, the head of an agency or a panel established by the agency head under paragraph (3) decides that a covered person's eligibility for access to classified information was improperly denied or revoked by the agency, the agency shall take corrective action to return the covered person, as nearly as practicable and reasonable, to the position such covered person would have held had the improper denial or revocation not occurred.(6)Publication of decisions(A)In generalEach head of an agency shall publish each final decision on an appeal under this subsection.(B)RequirementsIn order to ensure transparency, oversight by Congress, and meaningful information for those who need to understand how the clearance process works, each publication under subparagraph (A) shall be—(i)made in a manner that is consistent with section 552 of title 5, United States Code, as amended by the Electronic Freedom of Information Act Amendments of 1996 (Public Law 104–231);(ii)published to explain the facts of the case, redacting personally identifiable information and sensitive program information; and(iii)made available on a website that is searchable by members of the public.(c)Higher level review(1)Panel(A)EstablishmentNot later than 180 days after the date of the enactment of the Intelligence Authorization Act for Fiscal Year 2022, the Security Executive Agent shall establish a panel to review decisions made on appeals pursuant to the processes established under subsection (b).(B)Scope of review and jurisdictionAfter the initial review to verify grounds for appeal, the panel established under subparagraph (A) shall review such decisions only—(i)as they relate to violations of section 801A(b); or(ii)to the extent to which an agency properly conducted a review of an appeal under subsection (b).(C)CompositionThe panel established pursuant to subparagraph (A) shall be composed of three individuals selected by the Security Executive Agent for purposes of the panel, of whom at least one shall be an attorney.(2)Appeals and timeliness(A)Appeals(i)InitiationOn or before the date that is 30 days after the date on which a covered person receives a written decision on an appeal under subsection (b), the covered person may initiate oversight of that decision by filing a written appeal with the Security Executive Agent.(ii)FilingA written appeal filed under clause (i) relating to a decision of an agency shall be filed in such form, in such manner, and containing such information as the Security Executive Agent may require, including—(I)a description of—(aa)any alleged violations of section 801A(b) relating to the denial or revocation of the covered person's eligibility for access to classified information; and(bb)any allegations of how the decision may have been the result of the agency failing to properly conduct a review under subsection (b); and(II)supporting materials and information for the allegations described under subclause (I).(B)TimelinessThe Security Executive Agent shall ensure that, on average, review of each appeal filed under this subsection is completed not later than 180 days after the date on which the appeal is filed.(3)Decisions and remands(A)In generalIf, in the course of reviewing under this subsection a decision of an agency under subsection (b), the panel established under paragraph (1) decides that there is sufficient evidence of a violation of section 801A(b) to merit a new hearing or decides that the decision of the agency was the result of an improperly conducted review under subsection (b), the panel shall vacate the decision made under subsection (b) and remand to the agency by which the covered person shall be eligible for a new appeal under subsection (b).(B)Written decisionsEach decision of the panel established under paragraph (1) shall be in writing and contain a justification of the decision.(C)ConsistencyThe panel under paragraph (1) shall ensure that each decision of the panel is consistent with the interests of national security and applicable provisions of law.(D)Finality(i)In generalExcept as provided in clause (ii), each decision of the panel established under paragraph (1) shall be final.(ii)OverturnThe Security Executive Agent may overturn a decision of the panel if, not later than 30 days after the date on which the panel issues the decision, the Security Executive Agent personally exercises the authority granted by this clause to overturn such decision.(E)Nature of remandsIn remanding a decision under subparagraph (A), the panel established under paragraph (1) may not direct the outcome of any further appeal under subsection (b).(F)Notice of decisionsFor each decision of the panel established under paragraph (1) regarding a covered person, the Security Executive Agent shall provide the covered person with a written notice of the decision that includes a detailed description of the reasons for the decision, consistent with the interests of national security and applicable provisions of law.(4)Representation by counsel(A)In generalThe Security Executive Agent shall ensure that, under this subsection, a covered person appealing a decision under subsection (b) has an opportunity to retain counsel or other representation at the covered person’s expense.(B)Access to classified information(i)In generalUpon the request of the covered person and a showing that the ability to review classified information is essential to the resolution of an appeal under this subsection, the Security Executive Agent shall sponsor an application by the counsel or other representation retained under this paragraph for access to classified information for the limited purposes of such appeal.(ii)Extent of accessCounsel or another representative who is cleared for access under this subparagraph may be afforded access to relevant classified materials to the extent consistent with the interests of national security.(5)Access to documents and employees(A)Affording access to members of panelThe Security Executive Agent shall afford access to classified information to the members of the panel established under paragraph (1)(A) as the Security Executive Agent determines—(i)necessary for the panel to review a decision described in such paragraph; and(ii)consistent with the interests of national security.(B)Agency compliance with requests of panelEach head of an agency shall comply with each request by the panel for a document and each request by the panel for access to employees of the agency necessary for the review of an appeal under this subsection, to the degree that doing so is, as determined by the head of the agency and permitted by applicable provisions of law, consistent with the interests of national security.(6)Publication of decisions(A)In generalFor each final decision on an appeal under this subsection, the head of the agency with respect to which the appeal pertains and the Security Executive Agent shall each publish the decision, consistent with the interests of national security.(B)RequirementsIn order to ensure transparency, oversight by Congress, and meaningful information for those who need to understand how the clearance process works, each publication under subparagraph (A) shall be—(i)made in a manner that is consistent with section 552 of title 5, United States Code, as amended by the Electronic Freedom of Information Act Amendments of 1996 (Public Law 104–231);(ii)published to explain the facts of the case, redacting personally identifiable information and sensitive program information; and(iii)made available on a website that is searchable by members of the public.(d)Period of time for the right to appeal(1)In generalExcept as provided in paragraph (2), any covered person who has been the subject of a decision made by the head of an agency to deny or revoke eligibility for access to classified information shall retain all rights to appeal under this section until the conclusion of the appeals process under this section.(2)Waiver of rights(A)PersonsAny covered person may voluntarily waive the covered person's right to appeal under this section and such waiver shall be conclusive.(B)AgenciesThe head of an agency may not require a covered person to waive the covered person's right to appeal under this section for any reason.(e)Waiver of availability of procedures for national security interest(1)In generalIf the head of an agency determines that a procedure established under subsection (b) cannot be made available to a covered person in an exceptional case without damaging a national security interest of the United States by revealing classified information, such procedure shall not be made available to such covered person.(2)FinalityA determination under paragraph (1) shall be final and conclusive and may not be reviewed by any other official or by any court.(3)Reporting(A)Case-by-case(i)In generalIn each case in which the head of an agency determines under paragraph (1) that a procedure established under subsection (b) cannot be made available to a covered person, the agency head shall, not later than 30 days after the date on which the agency head makes such determination, submit to the Security Executive Agent and to the congressional intelligence committees a report stating the reasons for the determination.(ii)FormA report submitted under clause (i) may be submitted in classified form as necessary.(B)Annual reports(i)In generalNot less frequently than once each fiscal year, the Security Executive Agent shall submit to the congressional intelligence committees a report on the determinations made under paragraph (1) during the previous fiscal year.(ii)ContentsEach report submitted under clause (i) shall include, for the period covered by the report, the following:(I)The number of cases and reasons for determinations made under paragraph (1), disaggregated by agency.(II)Such other matters as the Security Executive Agent considers appropriate.(f)Denials and revocations under other provisions of law(1)Rule of constructionNothing in this section shall be construed to limit or affect the responsibility and power of the head of an agency to deny or revoke eligibility for access to classified information or to deny reciprocity of clearance in the interest of national security.(2)Denials and revocationThe power and responsibility to deny or revoke eligibility for access to classified information or to deny reciprocity of clearance pursuant to any other provision of law or Executive order may be exercised only when the head of an agency determines that an applicable process established under this section cannot be invoked in a manner that is consistent with national security.(3)FinalityA determination under paragraph (2) shall be final and conclusive and may not be reviewed by any other official or by any court.(4)Reporting(A)Case-by-case(i)In generalIn each case in which the head of an agency determines under paragraph (2) that a determination relating to a denial or revocation of eligibility for access to classified information or denial of reciprocity of clearance could not be made pursuant to a process established under this section, the agency head shall, not later than 30 days after the date on which the agency head makes such a determination under paragraph (2), submit to the Security Executive Agent and to the congressional intelligence committees a report stating the reasons for the determination.(ii)FormA report submitted under clause (i) may be submitted in classified form as necessary.(B)Annual reports(i)In generalNot less frequently than once each fiscal year, the Security Executive Agent shall submit to the congressional intelligence committees a report on the determinations made under paragraph (2) during the previous fiscal year.(ii)ContentsEach report submitted under clause (i) shall include, for the period covered by the report, the following:(I)The number of cases and reasons for determinations made under paragraph (2), disaggregated by agency.(II)Such other matters as the Security Executive Agent considers appropriate.(g)Relationship to suitabilityNo person may use a determination of suitability under part 731 of title 5, Code of Federal Regulations, or successor regulation, for the purpose of denying a covered person the review proceedings of this section where there has been a denial or revocation of eligibility for access to classified information or a denial of reciprocity of clearance.(h)Preservation of roles and responsibilities under Executive Order 10865 and of the Defense Office of Hearings and AppealsNothing in this section shall be construed to diminish or otherwise affect the procedures in effect on the day before the date of the enactment of this Act for denial and revocation procedures provided to individuals by Executive Order 10865 (50 U.S.C. 3161 note; relating to safeguarding classified information within industry), or successor order, including those administered through the Defense Office of Hearings and Appeals of the Department of Defense under Department of Defense Directive 5220.6, or successor directive.(i)Rule of construction relating to certain other provisions of lawThis section and the processes and procedures established under this section shall not be construed to apply to paragraphs (6) and (7) of section 3001(j) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341(j))..(2)Clerical amendmentThe table of contents in the matter preceding section 2 of the National Security Act of 1947 (50 U.S.C. 3002), as amended by subsection (c), is further amended by inserting after the item relating to section 801A the following:Sec. 801B. Right to appeal..502.Federal policy on sharing of derogatory information pertaining to contractor employees in the trusted workforce(a)Policy requiredNot later than 180 days after the date of the enactment of this Act, the Security Executive Agent, in coordination with the principal members of the Performance Accountability Council and the Attorney General, shall issue a policy for the Federal Government on sharing of derogatory information pertaining to contractor employees engaged by the Federal Government.(b)Consent requirement(1)In generalThe policy issued under subsection (a) shall require, as a condition of accepting a security clearance with the Federal Government, that a contractor employee provide prior written consent for the Federal Government to share covered derogatory information with the chief security officer of the contractor employer that employs the contractor employee. (2)Covered derogatory informationFor purposes of this section, covered derogatory information—(A)is information that—(i)contravenes National Security Adjudicative Guidelines as specified in Security Executive Agent Directive 4 (appendix A to part 710 of title 10, Code of Federal Regulations), or any successor Federal policy;(ii)a Federal Government agency certifies is accurate and reliable;(iii)is relevant to a contractor's ability to protect against insider threats as required by section 1–202 of the National Industrial Security Program Operating Manual (NISPOM), or successor manual; and(iv)may have a bearing on the contractor employee's suitability for a position of public trust or to receive credentials to access certain facilities of the Federal Government; and(B)shall include any negative information considered in the adjudicative process, including information provided by the contractor employee on forms submitted for the processing of the contractor employee's security clearance.(c)ElementsThe policy issued under subsection (a) shall—(1)require Federal agencies, except under exceptional circumstances specified by the Security Executive Agent, to share with the contractor employer of a contractor employee engaged with the Federal Government the existence of potentially derogatory information and which National Security Adjudicative Guideline it falls under, with the exception that the Security Executive Agent may waive such requirement in circumstances the Security Executive Agent considers extraordinary;(2)require that covered derogatory information shared with a contractor employer as described in subsection (b)(1) be used by the contractor employer exclusively for risk mitigation purposes under section 1–202 of the National Industrial Security Program Operating Manual, or successor manual; (3)require Federal agencies to share any mitigation measures in place to address the derogatory information;(4)establish standards for timeliness for sharing the derogatory information;(5)specify the methods by which covered derogatory information will be shared with the contractor employer of the contractor employee;(6)allow the contractor employee, within a specified timeframe, the right—(A)to contest the accuracy and reliability of covered derogatory information;(B)to address or remedy any concerns raised by the covered derogatory information; and(C)to provide documentation pertinent to subparagraph (A) or (B) for an agency to place in relevant security clearance databases;(7)establish a procedure by which the contractor employer of the contractor employee may consult with the Federal Government prior to taking any remedial action under section 1–202 of the National Industrial Security Program Operating Manual, or successor manual, to address the derogatory information the Federal agency has provided;(8)stipulate that the chief security officer of the contractor employer is prohibited from sharing or discussing covered derogatory information with other parties, including nonsecurity professionals at the contractor employer; and(9)require companies in the National Industrial Security Program to comply with the policy.(d)Consideration of lessons learned from information-sharing program for positions of trust and security clearancesIn developing the policy issued under subsection (a), the Director shall consider, to the extent available, lessons learned from actions taken to carry out section 6611(f) of the National Defense Authorization Act for Fiscal Year 2020 (50 U.S.C. 3352f(f)). 503.Performance measures regarding timeliness for personnel mobility(a)Policy requiredNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall issue a policy for measuring the total time it takes to transfer personnel with security clearances and eligibility for access to information commonly referred to as sensitive compartmented information (SCI) from one Federal agency to another, or from one contract to another in the case of a contractor.(b)RequirementsThe policy issued under subsection (a) shall—(1)to the degree practicable, cover all personnel who are moving to positions that require a security clearance and access to sensitive compartmented information;(2)cover the period from the first time a Federal agency or company submits a request to a Federal agency for the transfer of the employment of an individual with a clearance access or eligibility determination to another Federal agency, to the time the individual is authorized by that receiving agency to start to work in the new position; and(3)include analysis of all appropriate phases of the process, including polygraph, suitability determination, fitness determination, human resources review, transfer of the sensitive compartmented information access, and contract actions.(c)Updated policies(1)ModificationsNot later than 1 year after the date on which the Director issues the policy under subsection (a), the Director shall issue modifications to such policies as the Director determines were issued before the issuance of the policy under such subsection and are relevant to such updated policy, as the Director considers appropriate.(2)RecommendationsNot later than 1 year after the date on which the Director issues the policy under subsection (a), the Director shall submit to Congress recommendations for legislative action to update metrics specified elsewhere in statute to measure parts of the process that support transfers described in subsection (a). (d)Annual reportsNot later than 180 days after issuing the policy required by subsection (a) and not less frequently than once each year thereafter until the date that is 3 years after the date of such issuance, the Director shall submit to Congress a report on the implementation of such policy. Such report shall address performance by agency and by clearance type in meeting such policy. 504.Governance of Trusted Workforce 2.0 initiative(a)GovernanceThe Director of National Intelligence, acting as the Security Executive Agent, and the Director of the Office of Personnel Management, acting as the Suitability and Credentialing Executive Agent, in coordination with the Deputy Director for Management in the Office of Management and Budget, acting as the director of the Performance Accountability Council, and the Under Secretary of Defense for Intelligence and Security shall jointly—(1)not later than 180 days after the date of the enactment of this Act, publish in the Federal Register a policy with guidelines and standards for Federal Government agencies and industry partners to implement the Trusted Workforce 2.0 initiative;(2)not later than 2 years after the date of the enactment of this Act and not less frequently than once every 6 months thereafter, submit to Congress a report on the timing, delivery, and adoption of Federal Government agencies’ policies, products, and services to implement the Trusted Workforce 2.0 initiative, including those associated with the National Background Investigation Service; and(3)not later than 90 days after the date of the enactment of this Act, submit to Congress performance management metrics for the implementation of the Trusted Workforce 2.0 initiative, including performance metrics regarding timeliness, cost, and measures of effectiveness. (b)Independent study on Trusted Workforce 2.0(1)Study requiredNot later than 60 days after the date of the enactment of this Act, the Director of National Intelligence shall enter into an agreement with an entity that is not part of the Federal Government to conduct a study on the effectiveness of the initiatives of the Federal Government known as Trusted Workforce 1.25, 1.5, and 2.0.(2)ElementsThe study required by paragraph (1) shall include the following:(A)An assessment of how effective such initiatives are or will be in determining who should or should not have access to classified information. (B)A comparison of the effectiveness of such initiatives with the system of periodic reinvestigations that was in effect on the day before the date of the enactment of this Act.(C)Identification of what is lost from the suspension of universal periodic reinvestigations in favor of a system of continuous vetting.(D)An assessment of the relative effectiveness of Trusted Workforce 1.25, Trusted Workforce 1.5, and Trusted Workforce 2.0.(3)ReportNot later than 180 days after the date of the enactment of this Act, the Director shall submit a report on the findings from the study conducted under paragraph (1) to the following:(A)The congressional intelligence committees.(B)The Committee on Armed Services of the Senate.(C)The Committee on Homeland Security and Governmental Affairs of the Senate. (D)The Committee on Armed Services of the House of Representatives.(E)The Committee on Homeland Security of the House of Representatives. VIOther intelligence matters601.National Technology Strategy(a)In generalEach year, the President shall submit to Congress a comprehensive report on the technology strategy of the United States designed to maintain United States leadership in critical and emerging technologies essential to United States national security and economic prosperity.(b)ElementsEach National Technology Strategy developed and submitted under subsection (a) shall contain at least the following elements:(1)An assessment of the efforts of the United States Government to preserve United States leadership in key emerging technologies and prevent United States strategic competitors from leveraging advanced technologies to gain strategic military or economic advantages over the United States.(2)A review of existing United States Government technology policy, including long-range goals.(3)An analysis of technology trends and assessment of the relative competitiveness of United States technology sectors in relation to strategic competitors.(4)Identification of sectors critical for the long-term resilience of United States innovation leadership across design, manufacturing, supply chains, and markets.(5)Recommendations for domestic policy incentives to sustain an innovation economy and develop specific, high-cost sectors necessary for long-term national security ends.(6)Recommendations for policies to protect United States and leadership of allies of the United States in critical areas through targeted export controls, investment screening, and counterintelligence activities.(7)Identification of priority domestic research and development areas critical to national security and necessary to sustain United States leadership, and directing funding to fill gaps in basic and applied research where the private sector does not focus.(8)Recommendations for talent programs to grow United States talent in key critical and emerging technologies and enhance the ability of the Federal Government to recruit and retain individuals with critical skills into Federal service.(9)Methods to foster the development of international partnerships to reinforce domestic policy actions, build new markets, engage in collaborative research, and create an international environment that reflects United States values and protects United States interests.(10)A technology annex, which may be classified, to establish an integrated and enduring approach to the identification, prioritization, development, and fielding of emerging technologies.(11)Such other information as may be necessary to help inform Congress on matters relating to the technology strategy of the United States and related implications for United States national security.602.Improvements relating to continuity of Privacy and Civil Liberties Oversight Board membershipParagraph (4) of section 1061(h) of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee(h)) is amended to read as follows: (4)Term(A)CommencementEach member of the Board shall serve a term of 6 years, commencing on the date of the appointment of the member to the Board.(B)ReappointmentA member may be reappointed to one or more additional terms.(C)VacancyA vacancy in the Board shall be filled in the manner in which the original appointment was made.(D)ExtensionUpon the expiration of the term of office of a member, the member may continue to serve, at the election of the member—(i)during the period preceding the reappointment of the member pursuant to subparagraph (B); or(ii)until the member’s successor has been appointed and qualified..603.Air America(a)FindingsCongress finds the following:(1)Air America, Incorporated (referred to in this section as Air America) and its related cover corporate entities were wholly owned and controlled by the United States Government and directed and managed by the Department of Defense, the Department of State, and the Central Intelligence Agency from 1950 to 1976.(2)Air America, a corporation owned by the Government of the United States, constituted a Government corporation, as defined in section 103 of title 5, United States Code.(3)It is established that the employees of Air America and the other entities described in paragraph (1) were Federal employees.(4)The employees of Air America were retroactively excluded from the definition of the term employee under section 2105 of title 5, United States Code, on the basis of an administrative policy change in paperwork requirements implemented by the Office of Personnel Management 10 years after the service of the employees had ended and, by extension, were retroactively excluded from the definition of the term employee under section 8331 of title 5, United States Code, for retirement credit purposes.(5)The employees of Air America were paid as Federal employees, with salaries subject to—(A)the General Schedule under subchapter III of chapter 53 of title 5, United States Code; and(B)the rates of basic pay payable to members of the Armed Forces.(6)The service and sacrifice of the employees of Air America included—(A)suffering a high rate of casualties in the course of employment;(B)saving thousands of lives in search and rescue missions for downed United States airmen and allied refugee evacuations; and(C)lengthy periods of service in challenging circumstances abroad.(b)DefinitionsIn this section:(1)Affiliated companyThe term affiliated company, with respect to Air America, includes Air Asia Company Limited, CAT Incorporated, Civil Air Transport Company Limited, and the Pacific Division of Southern Air Transport.(2)Qualifying serviceThe term qualifying service means service that—(A)was performed by a United States citizen as an employee of Air America or an affiliated company during the period beginning on January 1, 1950, and ending on December 31, 1976; and(B)is documented in the attorney-certified corporate records of Air America or any affiliated company.(c)Treatment as Federal employmentAny period of qualifying service—(1)is deemed to have been service of an employee (as defined in section 2105 of title 5, United States Code) with the Federal Government; and(2)shall be treated as creditable service by an employee for purposes of subchapter III of chapter 83 of title 5, United States Code.(d)RightsAn individual who performed qualifying service, or a survivor of such an individual, shall be entitled to the rights, retroactive as applicable, provided to employees and their survivors for creditable service under the Civil Service Retirement System under subchapter III of chapter 83 of title 5, United States Code, with respect to that qualifying service.(e)Deduction, contribution, and deposit requirementsThe deposit of funds in the Treasury of the United States made by Air America in the form of a lump-sum payment apportioned in part to the Civil Service Disability & Retirement Fund in 1976 is deemed to satisfy the deduction, contribution, and deposit requirements under section 8334 of title 5, United States Code, with respect to all periods of qualifying service.(f)Application time limitSection 8345(i)(2) of title 5, United States Code, shall be applied with respect to the death of an individual who performed qualifying service by substituting 2 years after the effective date under section 603(g) of the Intelligence Authorization Act for Fiscal Year 2022 for 30 years after the death or other event which gives rise to title to the benefit.(g)Effective dateThis section shall take effect on the date that is 30 days after the date of the enactment of this Act. 604.Access by Comptroller General of the United States to certain cybersecurity recordsSection 5710 of the National Defense Authorization Act for Fiscal Year 2020 (2 U.S.C. 4111) is amended—(1)by redesignating subsection (d) as subsection (e); (2)by inserting after subsection (c) the following: (d)Right of accessNotwithstanding any other provision of law, for the purpose of preparing each report required by subsection (a), the Comptroller General may obtain from the Architect of the Capitol, the Congressional Budget Office, the Library of Congress, the Office of Congressional Workplace Rights, the Sergeant at Arms and Doorkeeper of the Senate, the Sergeant at Arms of the House of Representatives, the Chief Administrative Officer of the House of Representatives, the Secretary of the Senate, and the United States Capitol Police, and any contractor of any such entity, such records as the Comptroller General may require to prepare the report.; and (3)by adding at the end the following: (f)Relationship to existing authorityNothing in this section shall be construed to limit, amend, supersede, or restrict in any manner any authority of the Comptroller General, except as specifically provided for in subsection (d)..605.Reports on intelligence support for and capacity of the Sergeants at Arms of the Senate and the House of Representatives and the United States Capitol Police(a)DefinitionsIn this section:(1)Relevant congressional intelligence committeesThe term relevant congressional intelligence committees means—(A)the Select Committee on Intelligence, the Committee on Rules and Administration, the Committee on Appropriations, and the Committee on the Judiciary of the Senate; and (B)the Permanent Select Committee on Intelligence, the Committee on House Administration, the Committee on Appropriations, and the Committee on the Judiciary of the House of Representatives. (2)Sergeants at ArmsThe term Sergeants at Arms means the Sergeant at Arms and Doorkeeper of the Senate and the Sergeant at Arms of the House of Representatives. (b)Report on intelligence support(1)Report requiredNot later than 60 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Director of the Federal Bureau of Investigation and the Secretary of Homeland Security, shall submit to the relevant congressional intelligence committees a report on intelligence support provided to the Sergeants at Arms and the United States Capitol Police. (2)ElementsThe report required by paragraph (1) shall include a description of the following: (A)Policies related to the Sergeants at Arms and the United States Capitol Police as customers of intelligence. (B)How the intelligence community, the Federal Bureau of Investigation, and the Department of Homeland Security, including the Cybersecurity and Infrastructure Security Agency, are structured, staffed, and resourced to provide intelligence support to the Sergeants at Arms and the United States Capitol Police. (C)The classified electronic and telephony interoperability of the intelligence community, the Federal Bureau of Investigation, and the Department of Homeland Security with the Sergeants at Arms and the United States Capitol Police. (D)Any expedited security clearances provided for the Sergeants at Arms and the United States Capitol Police. (E)Counterterrorism intelligence and other intelligence relevant to the physical security of Congress that are provided to the Sergeants at Arms and the United States Capitol Police, including— (i)strategic analysis and real-time warning; and (ii)access to classified systems for transmitting and posting intelligence. (F)Cyber intelligence relevant to the protection of cyber networks of Congress and the personal devices and accounts of Members and employees of Congress, including—(i)strategic and real-time warnings, such as malware signatures and other indications of attack; and (ii)access to classified systems for transmitting and posting intelligence.(3)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. (c)Government Accountability Office report(1)Report requiredNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the relevant congressional intelligence committees a report on the capacity of the Sergeants at Arms and the United States Capitol Police to access and use intelligence and threat information relevant to the physical and cyber security of Congress. (2)ElementsThe report required by paragraph (1) shall include the following: (A)An assessment of the extent to which the Sergeants at Arms and the United States Capitol Police have the resources, including facilities, cleared personnel, and necessary training, and authorities to adequately access, analyze, manage, and use intelligence and threat information necessary to defend the physical and cyber security of Congress.(B)The extent to which the Sergeants at Arms and the United States Capitol Police communicate and coordinate threat data with each other and with other local law enforcement entities. (3)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 606.Study on vulnerability of Global Positioning System to hostile actions(a)Definition of appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the congressional intelligence committees;(2)the Committee on Armed Services, the Committee on Commerce, Science, and Transportation, and the Committee on Appropriations of the Senate; and(3)the Committee on Armed Services, the Committee on Science, Space, and Technology, and the Committee on Appropriations of the House of Representatives.(b)Study requiredThe Director of National Intelligence shall, in consultation with the Secretary of Defense and the Secretary of Commerce, conduct a study on the vulnerability of the Global Positioning System (GPS) to hostile actions, as well as any actions being undertaken by the intelligence community, the Department of Defense, the Department of Commerce, and any other elements of the Federal Government to mitigate any risks stemming from the potential unavailability of the Global Positioning System.(c)ElementsThe study conducted under subsection (b) shall include net assessments and baseline studies of the following:(1)The vulnerability of the Global Positioning System to hostile actions.(2)The potential negative effects of a prolonged Global Positioning System outage, including with respect to the entire society, to the economy of the United States, and to the capabilities of the Armed Forces.(3)Alternative systems that could back up or replace the Global Positioning System, especially for the purpose of providing positioning, navigation, and timing, to United States civil, commercial, and government users. (4)Any actions being planned or undertaken by the intelligence community, the Department of Defense, the Department of Commerce, and other elements of the Federal Government to mitigate any risks to the entire society, to the economy of the United States, and to the capabilities of the Armed Forces, stemming from a potential unavailability of the Global Positioning System. (d)ReportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate committees of Congress a report in writing and provide such committees a briefing on the findings of the Director with respect to the study conducted under subsection (b). 607.Authority for transportation of federally owned canines associated with force protection duties of intelligence communitySection 1344(a)(2)(B) of title 31, United States Code, is amended by inserting , or transportation of federally owned canines associated with force protection duties of any part of the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)) after duties. August 4, 2021Read twice and placed on the calendar